PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                Plaintiff-Appellee,
               v.
                                            No. 06-6
KENNETH JAMAL LIGHTY, a/k/a
Goat,
            Defendant-Appellant.
                                        

UNITED STATES OF AMERICA,               
                Plaintiff-Appellee,
               v.                           No. 09-6
KENNETH JAMAL LIGHTY,
             Defendant-Appellant.
                                        

UNITED STATES OF AMERICA,               
                  Plaintiff-Appellee,
                 v.
                                           No. 06-4069
JAMES EVERETT FLOOD, III, a/k/a
Junior, a/k/a Bug, a/k/a Junebug,
               Defendant-Appellant.
                                        
2                 UNITED STATES v. LIGHTY
       Appeals from the United States District Court
         for the District of Maryland, at Greenbelt.
          Peter J. Messitte, Senior District Judge.
       (8:03-cr-00457-PJM-1; 8:03-cr-00457-PJM-3)

                  Argued: May 13, 2010

                Decided: August 11, 2010

        Before MOTZ and AGEE, Circuit Judges,
         and HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Senior Judge Hamilton wrote
the opinion, in which Judge Motz and Judge Agee joined.


                       COUNSEL

(Nos. 06-6;09-6) ARGUED: Amanda Michelle Raines,
SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP,
Washington, D.C., for Appellant. Deborah A. Johnston,
OFFICE OF THE UNITED STATES ATTORNEY, Green-
belt, Maryland, for Appellee. ON BRIEF: Gary DiBianco,
Donald P. Salzman, Washington, D.C.; Jeffrey B. O’Toole,
Danya A. Dayson, O’TOOLE, ROTHWELL, NASSAU &
STEINBACH, Washington, D.C., for Appellant. Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland,
Sandra Wilkinson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Mary-
land, for Appellee.

(No. 06-4069) ARGUED: Michael Lawlor, LAWLOR &
ENGLERT, LLC, Greenbelt, Maryland, for Appellant. Debo-
rah A. Johnston, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee. ON
                   UNITED STATES v. LIGHTY                   3
BRIEF: John M. McKenna, BRENNAN, TRAINOR, BILL-
MAN & BENNETT, LLP, Upper Marlboro, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Balti-
more, Maryland, Sandra Wilkinson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


                         OPINION

HAMILTON, Senior Circuit Judge:

   Kenneth Jamal Lighty, James Everett Flood, III, and
Lorenzo Anthony Wilson were charged in a five-count indict-
ment by a federal grand jury sitting in the District of Mary-
land with kidnapping resulting in the death of Eric Hayes, and
aiding and abetting the same, 18 U.S.C. §§ 1201(a) and 2,
conspiracy to kidnap, and aiding and abetting the same, id.
§§ 1201(c) and 2, and three counts of using a firearm in fur-
therance of a crime of violence, and aiding and abetting the
same, id. §§ 924(c) and 2. With respect to Lighty only, the
government sought the death penalty on the kidnapping
resulting in death count, pursuant to the Federal Death Penalty
Act (FDPA), id. §§ 3591-3598. Because Wilson made state-
ments implicating Lighty and Flood, Wilson’s case was sev-
ered and tried separately.

   Following a jury trial, the jury found Lighty and Flood
guilty on all counts. In his separate jury trial, Wilson was
found guilty of conspiracy to kidnap and not guilty on the
remaining counts. Lighty’s case moved on to the sentencing
phase, at the conclusion of which the jury imposed a death
sentence on the kidnapping resulting in death count. Lighty
received a concurrent life term on the conspiracy to kidnap
count and a fifty-five year consecutive sentence on the
remaining counts. Flood received a life sentence on the kid-
napping resulting in death count and a sixty-five year consec-
4                      UNITED STATES v. LIGHTY
utive sentence on the remaining counts. Wilson received a life
sentence on his only count of conviction.

   Lighty, Flood, and Wilson filed timely notices of appeal,
raising numerous assignments of error. While the appeals
were pending, both Lighty and Wilson filed motions for new
trial. Lighty also moved for a new sentencing hearing. As a
result, we held all three appeals in abeyance pending a deci-
sion of the district court on the motions for new trial, and
Lighty’s request for a new sentencing hearing. Following an
evidentiary hearing, the district court denied the motions for
new trial and Lighty’s motion for a new sentencing hearing,
and Lighty and Wilson filed timely notices of appeal concern-
ing the denial of their respective motions.

   We heard argument in all three cases on May 13, 2010. On
August 10, 2010, we consolidated Lighty’s and Flood’s cases
for decision.

   It is well-settled that a criminal defendant is entitled to a
fair trial not a perfect one. See United States v. Hasting, 461
U.S. 499, 508-09 (1983) ("[G]iven the myriad safeguards pro-
vided to assure a fair trial, and taking into account the reality
of the human fallibility of the participants, there can be no
such thing as an error-free, perfect trial, and . . . the Constitu-
tion does not guarantee such a trial."). While the actions of the
Assistant United States Attorneys (AUSAs) handling Lighty
and Flood’s joint trial unnecessarily introduced error into it,
such error is not reversible, as both Lighty and Flood each
received a fair trial. Accordingly, we affirm.1
    1
   Our decision in Wilson’s appeal is being issued at the same time as our
decision in this consolidated appeal.
                       UNITED STATES v. LIGHTY                          5
                                    I

                                   A

   Some time between 4:00 and 6:00 p.m. on January 3, 2002,
Eugene Scott (also known as "Yogi") went to meet his girl-
friend, Diamond Van, in front of Van’s grandmother’s apart-
ment building, which was located near the intersection of
Wheeler Road and Alabama Avenue, S.E., Washington, D.C.
Scott parked his car across the street from the apartment
building, but left the car running as he exited the car to meet
Van. By the time he crossed the street, his car was stolen.

   At around the same time Scott’s car was stolen, Eric Hayes
(also known as "Easy" or "E") and his friend, Antoine Forrest,
were about a block away from the scene of the theft, at Paul
Hill’s apartment on Eighth Street, S.E., Washington D.C.
According to Forrest, Hayes was wearing a green Eddie Bauer
coat and Nike shoes with "swirls" on them, and Hayes also
had a text pager.2

   At about 6:45 p.m., Hill gave Hayes and Forrest ten dollars
and asked them to purchase marijuana for him. As Hayes and
Forrest were leaving, Washington, D.C. police officers
arrived at the apartment "to serve a warrant or search some-
thing." Hayes and Forrest were not detained and, once on
Eighth Street, the pair approached "Fat Dog," one of the many
drug dealers that operated in the Eighth Street area. Fat Dog
was not selling any marijuana at the time because of the pres-
ence of police officers on the street. As a result, the trio
decided to enter a nearby apartment building (3210 Eighth
Street) to observe the police officers from a third floor stair-
well window.
  2
    For Christmas 2001, Hayes’ girlfriend, Capricia Yarborough, gave
Hayes a pair of Nike "[f]oamposit" tennis shoes, which had "squiggly lines
in them, and when you walk, the colors changed in them." Hayes’ Eddie
Bauer coat was a gift from his father.
6                      UNITED STATES v. LIGHTY
   While sitting on the window sill, Forrest and Hayes
observed a dark Lincoln Continental with tinted windows
driving through and around an alley adjacent to the 3210
Eighth Street building. The car stopped in the alley, and the
front passenger got out and approached the building.3 The
front passenger yelled to the trio, asking them if they had any
"water," which Forrest understood to mean as a request for a
cigarette soaked in PCP. After responding in the negative, the
driver of the car got out, and the request for water was repeated.4
Hayes told the pair that they did not have any water, but had
some "sacks," i.e., mint leaves soaked in PCP. The driver said
he wanted a sack, so Hayes exited the building and walked
with the front passenger and the driver towards the alley adja-
cent to the building.

   When Hayes did not return after a few minutes, Forrest left
the 3210 Eighth Street building and approached the alley.
Once there, Forrest observed the driver of the Lincoln Conti-
nental holding Hayes at gunpoint over the front hood of the
car. At this point, the front passenger approached Forrest,
brandishing a firearm. Forrest knocked the firearm out of the
front passenger’s hand and fled to Hill’s apartment, where
several of Hayes’ cousins were gathered. The group returned
moments later, only to find that the Lincoln Continental and
Hayes were gone. For about twenty to twenty-five minutes,
Forrest drove "around Southeast" looking for the Lincoln
Continental, but could not find it. Upon returning to Hall’s
apartment, Forrest called the police.

  After reporting his car stolen, Scott went to the 2500 block
of Keating Street, in the Hillcrest Heights area of Temple
Hills, Maryland, to hang out on the street with some friends.
Scott could not remember telling any of his friends on Keat-
    3
     According to Forrest, the front passenger was wearing a "black skull
cap, black coat, [and] black pants."
   4
     According to Forrest, the driver was wearing a "[b]lack skull cap, army
jacket, and black pants."
                       UNITED STATES v. LIGHTY                           7
ing Street that his car had been stolen.5 Scott observed an
older model car speeding down the street. The car came to a
"screech[ing]" halt, and the doors of the car opened. At about
the same time, Scott turned his back and started walking away
from the car. Scott heard a voice (or voices) saying, "Yogi is
this him?," "[s]hut up," and "[w]hat the F." Scott did not
respond, continued walking away, and entered Van’s car and
drove off.6

   At approximately 8:30 p.m. that evening, Michael Davis
was at his house on the 12800 block of Hillcrest Parkway in
Temple Hills, Maryland.7 A dog outside the house was bar-
king uncontrollably, so Davis, who was upstairs packing for
an upcoming vacation, looked out a second-story window to
see what was going on. Davis saw an older model car stopped
at the end of the street, next to undeveloped land owned by
Prince George’s County. At the time, the presence of the car
meant nothing to Davis, as it was not uncommon to see a car
parked at the dead end. The dog continued to bark, however,
which caused Davis to look out the window again. This time,
Davis saw the front passenger and a rear passenger exit the
car and proceed to forcibly pull a man, later identified as
Hayes, out of the back passenger area of the car. Davis saw
Hayes on his knees and heard him saying "no" or "don’t."
Davis then heard what sounded like two gunshots, which
resulted in Hayes falling over. The front passenger and the
rear passenger reentered through the passenger side of the car,
and the car left the scene. Davis left his house, entered his car,
  5
    Scott indentified Flood in open court, but did not identify Lighty.
  6
    Scott’s stolen car was located the next day in Virginia, and the thief,
an individual unconnected to Hayes’ kidnapping and murder, was appre-
hended.
  7
    The distance between the 2500 block of Keating Street and the 12800
block of Hillcrest Parkway is approximately one mile; the driving time is
approximately three minutes.
8                      UNITED STATES v. LIGHTY
and drove to the end of the road, where he found Hayes lying
on the ground.8 At that time, he called 911.9

   At 8:51 p.m., after receiving a call from the dispatcher,
Officer Arvester Horner of the Prince George’s County Police
Department (PGPD) drove to the 12800 block of Hillcrest
Parkway, arriving there at 8:53 p.m. Hayes was pronounced
dead on the scene. At the scene, a PGPD evidence technician
recovered two .380 caliber shell casings, the first was found
in the woods, the other under Hayes’ head.10

   Between 8:43 p.m. and 9:03 p.m., Lorenzo Wilson (also
known as "Baby Ann") used the cell phone of James Flood
(also known as "June," "Junebug," or "Bug") at least seven
times to communicate with his girlfriend, Krystal Phauls. Wil-
son instructed Phauls to meet him on Iverson Street in Hill-
crest Heights, which is less than two miles from the 12800
block of Hillcrest Parkway.11 At the time of their first conver-
sation, Phauls was traveling back to her house with her friend,
Melissa Coles, in Coles’ car. After a few minutes at her
house, Phauls and Coles drove in Phauls’ car to the 1900
block of Iverson Street. They arrived in the vicinity of 1902
Iverson Street around the time the last call at 9:03 p.m. was
ending.
    8
     The distance from Davis’ second-story window to the murder scene
was approximately 200 feet.
   9
     From the time Davis heard the gunshots until the time he called 911,
approximately five minutes had elapsed.
   10
      Hayes suffered multiple gunshot wounds, including three head shots
which were each independently fatal and would have caused Hayes to
immediately collapse and become unconscious. Hayes also suffered addi-
tional nonfatal gunshot wounds to the hand and leg, and a patterned blunt
force nonfatal injury to his head, all of which preceded the fatal gunshots
to his head.
   11
      The driving time between the 12800 block of Hillcrest Parkway and
1902 Iverson Street is approximately four minutes.
                      UNITED STATES v. LIGHTY                          9
   Phauls and Coles observed Lighty, Flood, and Wilson
walking away from a single-family home with a garage.12 The
men entered the back seat of the car, with Wilson seated
behind Phauls, Flood behind Coles, and Lighty in the middle.
Lighty held a pair of Nike "[foam] posit[ ]" shoes with "squig-
gly lines" and was observed with blood on his T-shirt. While
in the car, Lighty, Flood, and Wilson talked about having
done "something to some boy," which Coles interpreted to
mean that the trio had done "something bad" to some boy,
"like killed him, hurt him, something like that." At Wilson’s
direction, Phauls drove the three men to the 2500 block of
Keating Street where, earlier in the evening, Scott had seen an
older model car pull up. When Phauls stopped the car, the
three men got out and checked the street for blood. Thereafter,
Phauls dropped Lighty off at an apartment building in Hill-
crest Heights and then returned to her home with Wilson and
Coles.13 Upon arriving at Phauls’ house, Coles left. After
Coles departed, Phauls and Wilson went inside the house.
While inside, a text pager Wilson was carrying started to ring,
"with [the message] ‘Easy’ going across it."

   Around 11:00 p.m. that evening, Lighty called Ebony Mil-
ler, a female friend and sexual partner.14 During their conver-
sation, Lighty told Miller "he had just slumped somebody,"
meaning that "he [had] just killed somebody, shot somebody."
Lighty explained that he shot the person because he "tried to
steal his man’s car." Lighty told Miller he "got him[,] . . . put
him in the trunk[,]" and "took him around the way." Near the
  12
      Prior to this evening, Phauls and Coles had never met Flood. Flood
was introduced to the women by his nickname "Junebug."
   13
      Phauls and Coles could not recall whether Flood reentered the car
after he looked for blood on Keating Street. However, they both agreed
that Flood was not in the car when they, along with Wilson, returned to
Phauls’ house.
   14
      Although this 11:00 p.m. phone call was not made using Flood’s cell
phone, the government presented evidence that Lighty used Flood’s cell
phone to contact Miller on the evening of Hayes’ kidnapping and murder
at 6:45 p.m., 7:18 p.m., and 8:37 p.m. Miller did not know Flood.
10                    UNITED STATES v. LIGHTY
conclusion of the conversation, Miller agreed to meet Lighty
in an area behind Iverson Mall in Temple Hills.

   Miller arrived at the area near Iverson Mall, and Lighty
entered her car. Lighty again told Miller that "he had just
slumped somebody." Lighty indicated that he got the person
"off of Alabama Avenue[,] . . . put him in the trunk[,] and . . .
took him around his friends." Lighty said, when he pulled the
person out of the trunk, the person kept saying "on my
mother," meaning that he was not the person responsible for
the car theft.

   Lighty then directed Miller to drive to Keating Street, and,
once at the 2500 block, he showed her blood stains on the
street. Thereafter, Lighty directed Miller to drive to the 12800
block of Hillcrest Parkway. There were no police officers at
the murder scene, just police tape, which led Lighty to com-
ment to Miller "that [the police] work fast[,] . . . they got him
already."

   The next morning, Miller saw a news report about the mur-
der of a police officer’s son.15 Coincidentally, Miller knew
Hayes, by his nicknames Easy or E, and she knew that Hayes
frequently used the phrase "on my mother." Later that morn-
ing, Miller spoke with Lighty by telephone. Miller asked
Lighty whether he killed Hayes, to which Lighty responded,
"[h]e shouldn’t have tried to steal his man’s car."

  Sometime in January 2002, Lighty went to visit his friend,
CW,16 who was recuperating at his mother’s house in Temple
Hills.17 CW received a gunshot wound in his stomach while
  15
     At the time of the incident, Hayes’ father was a Washington, D.C.
police officer with almost thirty years’ experience on the force.
  16
     CW is referred to herein pseudonymously.
  17
     CW was arrested on March 27, 2002 on several Maryland state felony
charges. Thereafter, he made several statements to PGPD officers in con-
nection with the Hayes kidnapping and murder and a shooting that
occurred on Afton Street.
                      UNITED STATES v. LIGHTY                        11
he was being robbed on December 24, 2001. While talking
with CW, Lighty said that "he went down 8th Street [in the
Lincoln Continental], kidnapped a dude or whatever, threw
him in the trunk of the car and took him back on the Maryland
side and shot him in the head." Lighty added that he initially
approached Hayes and asked Hayes to sell him some PCP.
Lighty said that he did not kill Hayes on Eighth Street
because police officers were nearby. Lighty indicated that he
shot Hayes "once or twice" and that he took Hayes’ Eddie
Bauer coat and Nike "[f]oam [p]osit[ ]" shoes off to make it
appear that robbery was the motive for the killing.18

   At the time of Hayes’ kidnapping and murder, Flood was
dating Tynika Marshall, who lived in Hillcrest Heights. On
the evening of Hayes’ kidnapping and murder, Marshall was
driving to a laundromat when she observed Flood pull his
Lincoln Continental up behind her car at an intersection
approximately one block from Keating Street. According to
Marshall, there "could have been one other person" in Flood’s
car, but she did not "know who it was." After seeing Flood,
Marshall called him on his cell phone, but she could not recall
the substance of their two-minute conversation. The call was
placed at 8:12 p.m.19

  Marshall also called Flood at approximately 9:18 p.m. and
9:22 p.m. During these conversations, Flood made arrange-
ments for Marshall to pick him up near Keating Street. After
Marshall picked up Flood, he directed Marshall to drive down
Hillcrest Parkway, where they observed police officers at the
murder scene.
  18
     During their conversation, Lighty also told CW that Flood, Wilson,
and Tony Mathis were with him on Eighth Street. At trial, to protect
Flood’s Confrontation Clause rights, the district court refused to allow
Lighty’s counsel to ask CW who were the individuals Lighty said were
present during the Hayes kidnapping. Instead, on cross-examination,
Lighty’s counsel was permitted to ask CW "how many other people . . .
were there," to which CW responded, "three other people."
  19
     Marshall made an earlier call to Flood at 7:47 p.m.
12                     UNITED STATES v. LIGHTY
   According to Marshall, sometime in February 2002, Flood
asked her to help him take his Lincoln Continental to North
Carolina.20 Flood directed Marshall to a house on Iverson
Street, the same house identified by Phauls as the location
from which Lighty, Wilson, and "Junebug" were walking on
the night of the Hayes kidnapping and murder just before she
picked them up. Flood retrieved the Lincoln Continental from
the garage, and Marshall followed Flood to North Carolina,
where Flood gave the Lincoln Continental to his parents.21

   On January 30, 2002, less the one month after the Hayes
kidnapping and murder, Lighty was involved in a drive-by
shooting (the Afton Street Shooting) on Afton Street in Tem-
ple Hills, Maryland, which resulted in the death of Antoine New-
bill.22 According to the account Lighty provided to CW, two
days before the Afton Street Shooting, Lighty and Wilson
went to Afton Street and confronted a man known as "Boo-
Boo." During the altercation, Lighty and Boo-Boo’s friends
drew firearms. Wilson encouraged Lighty to leave the scene,
and, as the pair did, Wilson told Lighty that they would "see
them later on." On the day of the shooting, Lighty drove Wil-
son and two other men to Afton Street in a Ford Taurus. Upon
   20
      On August 31, 2001, Lighty’s grandmother, Nancy Westfield, accom-
panied Lighty to the Branch Avenue Auto Auction. Westfield wrote a
check for the purchase of the Lincoln Continental. Although the vehicle
belonged to Lighty, she agreed to title the car in her name. A few months
later, Lighty sold the Lincoln Continental to Flood.
   21
      On February 11, 2003, law enforcement officers located the Lincoln
Continental in the North Carolina home of the individual who had pur-
chased it from Flood’s parents. The Lincoln Continental was examined for
forensic evidence. Through DNA testing, a blood spot found on the rear
passenger side floor rug was identified as the blood of Hayes. Fibers from
the rear passenger compartment and the trunk carpet matched those found
on Hayes’ clothing. There was no blood found in the trunk of the car.
   22
      The district court admitted the Afton Street Shooting evidence over
the objections Lighty made both prior to and during the trial. As Flood
was not involved in the Afton Street Shooting, the evidence was admitted
against Lighty only.
                        UNITED STATES v. LIGHTY                            13
arriving, Wilson, who possessed a handgun given to him by
Lighty, and the two other men, began shooting.

   The government introduced evidence from Thomas Hart,
one of the victims of the Afton Street Shooting. Hart, New-
bill, and "Boo-Boo" were standing outside on the street when
a Ford Taurus drove by and shots were fired at them from the
front passenger side and the rear of the car. Boo-Boo was not
injured. Hart was shot in the foot, the arm, and the chest, and
Newbill died as a result of the gunshot wounds he received.23

   The government also introduced evidence from Marlon
Hines, who witnessed the aftermath of the Afton Street Shoot-
ing. Hines was in his home at the time of the shooting. After
the gunshots were fired, Hart, Newbill, and Boo-Boo entered
his home. Newbill told Hines that he could not catch his
breath and that he thought he was shot.24

  On the evening of January 31, 2002, Washington, D.C.
police officers were conducting a vice operation on the 5900
block of East Capitol Street. During this operation, Officer
Homer Littlejohn approached a car in which Lighty was a
passenger. As Officer Littlejohn approached the car, he
observed Lighty placing a .380 caliber handgun into his pants.
Officer Littlejohn pulled Lighty from the car and then
removed the handgun from Lighty’s pants.

   Brett Mills, an FBI firearms examiner, analyzed the two
.380 caliber shell casings recovered from the Hayes murder
scene, the .380 caliber shell casing recovered from the Afton
Street Shooting scene, and the handgun seized from Lighty on
  23
      At the scene of the Afton Street Shooting, a PGPD police officer
recovered a .380 caliber shell casing.
   24
      Hines also testified that a day or two before the Afton Street Shooting,
he and Newbill were driving together on Afton Street when Hines
observed Boo-Boo, Wilson, Lighty, and another man engaged in a heated
argument.
14                    UNITED STATES v. LIGHTY
January 31, 2002. Based on his analysis, Mills was able to
conclude that the shell casing recovered from the Afton Street
Shooting was fired by Lighty’s .380 caliber handgun (to the
exclusion of all other firearms). Mills further concluded that
the two .380 caliber shell casings recovered from the Hayes
murder scene had numerous rifling characteristics in common
with the shell casing recovered from the Afton Street Shoot-
ing scene and the test fire shell casing from Lighty’s .380 cali-
ber handgun. The two .380 caliber shell casings from the
Hayes murder scene, however, lacked sufficient microscopic
markings to allow Mills to make a definitive identification or
non-identification.

   Mills also examined the bullets that were recovered from
Hayes during the autopsy. Mills concluded that the bullets
recovered from Hayes had the same rifling characteristics as
the test-fired bullets from Lighty’s handgun. However, as a
result of mutilation and fragmentation, the bullets recovered
from Hayes lacked sufficient microscopic marks to make a
definitive identification (or non-identification) that they were
fired from Lighty’s handgun.25

   Dr. Laron Locke, a medical examiner, examined Lighty’s
.380 caliber handgun and concluded that one of the abrasions
found on Hayes matched the barrel portion of Lighty’s hand-
gun and that another patterned abrasion matched the clip
release of the handgun. Dr. Locke concluded these abrasions
were consistent with Hayes being struck by Lighty’s .380 cal-
iber handgun.

                                  B

   Under the FDPA, a death sentence may be sought for "any
[federal] offense for which a sentence of death is provided."
  25
     Mills conceded that it was possible that as many as twenty-five to
thirty handgun manufacturers made handguns that produce similar rifling
characteristics as the handgun recovered from Lighty.
                   UNITED STATES v. LIGHTY                  15
18 U.S.C. § 3591(a)(2). During the guilt phase of the defen-
dant’s trial, the defendant must either be found guilty of, or
plead guilty to, a federal crime punishable by death. Id.
§ 3593(b). At the sentencing phase of the trial, the sentencer
must determine whether a death sentence should be imposed.

   The FDPA requires the government to notify the defendant
of the intent to seek the death penalty within a reasonable
time before trial or before the district court accepts a guilty
plea. Id. § 3593(a)(1). This notice must include the aggravat-
ing factors that the government plans to offer at the sentenc-
ing hearing. Id. § 3593(a)(2). The sentencing hearing may be
held before the jury that determined the defendant’s guilt or
before a separate jury impaneled specifically for sentencing
purposes. 18 U.S.C. §§ 3593(b)(1) and (2). Alternatively,
upon request by the defendant, and with approval of the gov-
ernment, the sentencing hearing may be held "before the [dis-
trict] court alone." Id. § 3593(b)(3).

   At the sentencing hearing, any information relevant to the
sentencing may be presented to the jury, regardless of its
admissibility under the Federal Rules of Evidence, except that
information "may be excluded if its probative value is out-
weighed by the danger of creating unfair prejudice, confusing
the issues, or misleading the jury." Id. § 3593(c). The govern-
ment may present only information relevant to aggravating
factors for which the defendant was given pre-trial notice, and
the government must prove the existence of any aggravating
factor beyond a reasonable doubt. Id. There are sixteen
defined statutory aggravating factors for cases involving
homicide, id. §§ 3592(c)(1)-(16), but the FDPA "allows the
government to allege other aggravating factors (‘non-statutory
aggravating factors’)." United States v. Caro, 597 F.3d 608,
612 (4th Cir. 2010); see also 18 U.S.C. § 3592(c) (noting that
the sentencer "may consider whether any other aggravating
factor for which notice has been given exists"). In response,
the defendant may present any evidence relevant to any miti-
gating factor, and bears only the burden of proving the exis-
16                  UNITED STATES v. LIGHTY
tence of any such factor by a preponderance of the evidence.
Id. § 3593(c). Section 3592(a) provides a list of mitigating
factors, including a catch-all mitigating factor covering any
relevant mitigating circumstance. Id. §§ 3592(a)(1)-(8).

   With regard to offenses involving homicides, the jury must
initially find beyond a reasonable doubt that the defendant
acted within one of four mental states of criminal intent: (1)
intentionally killing the victim; (2) intentionally inflicting
serious bodily injury that resulted in death; (3) intentionally
participating in an act, contemplating that the life of a person
would be taken or intending that lethal force would be used
in connection with a person, other than one of the participants
in the offense, and the victim died as a direct result of the act;
and (4) intentionally engaging in an act of violence knowing
such act created a grave risk of death to a person, other than
one of the participants in the offense, such that participation
in the act constituted a reckless disregard for human life and
the victim died as a result of the act. Id. §§ 3591(a)(2)(A)-(D).
The jury must next find the existence of at least one of the
statutory aggravating factors defined in § 3592(c) beyond a
reasonable doubt. Id. § 3593(d). Upon a unanimous finding of
both the required criminal intent and aggravating factor(s), the
jury must then determine whether all the statutory and non-
statutory aggravating factors outweigh any mitigating factors
so as to justify a sentence of death. Id.

                                C

   On October 8, 2003, a grand jury in the District of Mary-
land returned an indictment charging Lighty, Flood, and Wil-
son with kidnapping resulting in the death of Eric Hayes, and
aiding and abetting the same, 18 U.S.C. §§ 1201(a) and 2
(Count One), conspiracy to kidnap, and aiding and abetting
the same, id. §§ 1201(c) and 2 (Count Two), and three counts
of using a firearm in furtherance of a crime of violence, and
aiding and abetting the same, id. §§ 924(c) and 2 (Counts
Three, Four, and Five). On December 28, 2004, pursuant to
                      UNITED STATES v. LIGHTY                        17
§ 3593(a) of the FDPA, the government filed a notice of
intent to seek the death sentence on Count One against Lighty
only. The government’s notice listed all four of the mental
states of criminal intent listed in § 3591(a)(2), the statutory
aggravating factor of death during the commission of another
crime, id. § 3592(c)(1), and four non-statutory aggravating
factors: (1) victim impact evidence; (2) lack of remorse; (3)
commission of other acts of violence, including the Afton
Street Shooting; and (4) commission of a capital offense
while on probation.

   Flood and Lighty’s joint trial commenced on September 6,
2005.26 During the trial, the government called twenty-five
witnesses in its case-in-chief and one witness in rebuttal. As
part of his defense at the guilt phase, Lighty called three wit-
nesses. Latasha Massey, a girlfriend whom Mathis occasion-
ally lived with, testified that Mathis received a phone call
from Flood on the day of the Hayes kidnapping and murder.
According to Massey, after the call, Mathis left the house
wearing a camouflage "army fatigue sweat suit with a black
hat" and entered Flood’s car. Massey testified that, when
Mathis returned home, he had blood on the bottom of his
pants and boots.27

  Lighty also called Dr. John Adams, a pathologist. Dr.
Adams agreed with Dr. Locke’s opinion that each of the gun-
shots to the head would have prevented Hayes from holding
himself in a kneeling position and that each gunshot would
have independently caused immediate unconsciousness.

   Lighty’s final witness was William Welch, a forensic fire-
arms and tool marks examiner. Welch testified that, based
upon his examination of the bullets found inside Hayes, one
of the bullets was different than the other two found in Hayes.
  26
      As noted above, Wilson’s case was severed because he had made pre-
trial statements to law enforcement implicating Lighty and Flood.
   27
      Of note, Mathis was murdered in February 2006.
18                      UNITED STATES v. LIGHTY
According to Welch, two of the bullets had a "lead core with
a copper jacket," while the third bullet just had a lead core;
therefore, he opined that two guns were used in the shooting.28
Welch further testified that there were at least twenty-seven
manufacturers who made .380 caliber handguns producing the
same rifling characteristics as the .380 caliber handgun recov-
ered from Lighty on January 31, 2002.

   On October 21, 2005, Lighty and Flood were convicted of
all counts charged. The case moved on to the sentencing
phase of the trial, where the same jury decided Lighty’s sen-
tence on the kidnapping resulting in death count.

                                     D

   For its case in aggravation at the sentencing phase of
Lighty’s trial, the government principally relied upon the evi-
dence presented during the guilt phase of the trial. However,
the government did introduce testimony from seven witnesses
in its case-in-chief and two in rebuttal.

   A probation officer (Victoria Edwards) testified that, at the
time of the Hayes kidnapping and murder, Lighty was on pro-
bation for a Maryland state drug offense. Debra Gates, the
owner of Gates Bail Bonds, testified that, at the time of the
Hayes kidnapping and murder, Lighty was on bond awaiting
trial for a Maryland state robbery charge, to which he subse-
quently pleaded guilty.

   Sean Chaney, a detective with the PGPD, testified concern-
ing the Afton Street Shooting. He testified that there were at
least six people present during the shooting, including New-
bill, Hart, and Hines, and three other people in a nearby car.
  28
     This testimony was refuted by Mills, who opined that there was no
evidence from which to conclude that Lighty’s handgun "could not have
fired all three bullets." According to Mills, the lead bullet could have been
fired from a different (e.g., "reloaded") cartridge.
                   UNITED STATES v. LIGHTY                  19
Detective Chaney indicated that, in addition to Newbill and
Hart, one of the individuals in the car was also shot.

   FBI Special Agent Joseph Bradley presented photographs
of an individual in the trunk of the Lincoln Continental used
in the kidnapping to demonstrate the conditions in which
Hayes was likely held when he was alive in the trunk. Agent
Bradley also testified about the absence of light inside the
trunk and the ability of a person inside to hear voices outside
of the trunk.

   Finally, the government called three witnesses to discuss
the impact of Hayes’ death upon his family. Hayes’ girlfriend,
Capricia Yarborough, testified about Hayes’ character and the
effect of his death on their child, who was born after Hayes’
murder. Hayes’ parents, Rochelle Hayes and Eric Hayes Sr.,
also testified about Hayes’ life and the impact of his death on
their lives and family.

   As part of his case in mitigation, Lighty called Dr. Mark
Cunningham, a clinical and forensic psychologist, who testi-
fied concerning certain risk factors that make it more likely
that a juvenile or young adult will commit a crime. A clinical
social worker, Lori James-Monroe, provided a life history of
Lighty based upon her interviews with him, his grandmother
(who raised him), numerous other family members and
friends, and a minister. She also examined Lighty’s school,
medical, and jail records, as well as some of his family mem-
bers’ records.

   During her testimony detailing Lighty’s life history, James-
Monroe, among other things, described Lighty’s parents’
alleged involvement in criminal activity and drugs, the death
of his father prior to his birth, drug abuse by his mother dur-
ing pregnancy, the death of his mother, the criminal activity
of his uncles, Lighty’s difficulties in school, his own use of
drugs, and his good behavior while incarcerated. James-
Monroe additionally testified about various "red flags" in
20                     UNITED STATES v. LIGHTY
Lighty’s history that corresponded directly to the risk factors
described by Dr. Cunningham.

   Lighty presented evidence from family members and
friends setting forth his troubled background and the obstacles
he faced in life, but indicating an overall good character. In
addition, Lighty presented evidence to support his theory that
an equally culpable participant, Mathis, would not be sen-
tenced to death. Lighty called Agent Bradley and Detective
Chaney to testify about statements made by Wilson and
Mathis. Detective Chaney read Wilson’s written statement to
the jury29 verbatim:

       I, Lorenzo Anthony Wilson, am providing a state-
       ment about the murder of Eric Hayes. As far as I can
       remember, I recall it being in the evening time. I
       can’t recall the day, but it was evening time.

       And I saw Kenny walking down the street and I
       asked him where he was going, and he told me down
       on 26th, where June Bug be at. June Bug is James
       Flood. So I walked down there with him.

       And when he got down, they were down there drink-
       ing, so we started drinking with them. And when I
       say "them," I’m referring to Tony, June Bug and
       about six or seven more dudes. So we’re all sitting
       up there laughing and joking and drinking.

       While all this is going on, June Bug, James Flood,
       was sitting away from everybody else by some dude
       th[ey] called Yoge or Yogi. So then June came back
       over there where we were standing and he was all
  29
     As more fully described in our opinion in Wilson, Wilson made this
statement to civilian investigators in the summer of 2003, while he was on
active duty in the United States Army in Hawaii and prior to his indict-
ment and arrest.
               UNITED STATES v. LIGHTY                    21
stuttering and mumbling something I can’t recall
what. And all shaking and shit. So I asked him what
is wrong with him. Because I don’t trust him when
he gets like that. When June Bug, James Flood,
responded, he said, something is just on my mind,
that’s all.

So I walked over and started talking to Goat, better
known as Kenneth Lighty. I was asking him, was the
car still messed up? Because June had just brought
it and then Kenny stated, Back with June Bug. Fixed
it. So I said, Oh. Then he said, I could go and try it.

So I walked over to the car so I can try it. I started
up the car and then I played around with the radio
for a while. And then I saw June Bug, James Flood,
get in the car. Once he got in the car, Tony and
Kenny got in the car, and Tony said, let’s go get
some more liquor. So we went to Marlow Heights
Liquor Store on Branch Avenue and got some more
liquor.

Then on the way back June Bug, James Flood, was
like, let’s go up Eighth. So when he said that, I
thought, like anyone would think, we going up
Eighth to get some weed. So once we got up Eighth,
it was not—no one up there, so we came back
around Hillcrest to finish drinking. So we were all in
the car drinking and driving around.

I saw Katina, this female I used to date, and I was
getting out to go over and talk to her. And Kenny
was, like, we going back up Eighth. And I was like,
no, I’m about to go with her. So me and Katina went
to my house. We were about to have sex, but she
didn’t want to. We were in there for about 25 min-
utes, then we came out.
22                   UNITED STATES v. LIGHTY
      Katina went down 28th Avenue to Little Marlow, the
      apartments by St. Barnabas Road, and I went back
      on the street. And once I got down there, Tony,
      Kenny and June Bug, James Flood, was pulling back
      up and Tony jumped out of the car and began pulling
      Eric out of the car, and he was talking to June Bug
      saying he was a bitch.

      So while Tony had Eric on the trunk of the car, it
      was about 15 people outside and Tony called Yogi
      over to the car and [asked] him, was this one of the
      guys that carjacked him, and Yogi just said, let him
      go.

      And instead of letting him go, Tony shot one—shot
      him once or twice with a revolver, a 38 or 357. So
      June Bug and Kenny went and grabbed Eric and
      Kenny told me, pop the trunk. So I did and June told
      me to drive. So I did and June Bug gave me direc-
      tions where to go.

      So I did exactly that and then we ended up down
      28th Parkway in one of those side streets and June
      Bug and Kenny got out, pulled Eric out of the trunk
      and June Bug shot Eric five or six times. Then
      Kenny and June Bug got back in the car and told me,
      drive down to Iverson Street, and that where one of
      his folks lived and I parked it in his folks’ garage.

      And then I called Crystal to come and pick me up
      and she did. I did not tell her anything right then,
      only to pick me up. So she did and she dropped June
      Bug and Kenny off, and I went home with her.

     During the questions and answers which followed the writ-
                       UNITED STATES v. LIGHTY                         23
ten statement, Wilson admitted that he told Phauls about the
incident.30

   Detective Chaney also testified about an interview he and
Agent Bradley had with Mathis. During the interview, Mathis
stated that he was on Keating Street when he saw Lighty,
Flood, Wilson, and an individual known as "Ty" get out of the
Lincoln Continental. He then saw Ty pull a male out of the
car. Mathis walked away and heard one shot, but did not look
back. Mathis also identified other people who were at the
scene and stated that the motive for the murder may have
been related to a previous robbery of Scott.

   During the government’s rebuttal case, Michael Straughan,
a detective with the PGPD, read verbatim from a written
statement CW gave on May 2, 2002. Through this testimony,
the jury was provided with CW’s prior statements, including
a statement that Lighty, Flood, Wilson, and Mathis had been
involved in the kidnapping. Detective Straughan also testified
concerning a statement CW made to another PGPD detective.
In that statement, CW implied that Wilson had told him that
Lighty shot Hayes.

                                    E

   On November 10, 2005, the jury returned a verdict of death
for Lighty on Count One. The jury unanimously found that all
four of the mental states of criminal intent alleged in the gov-
ernment’s pre-trial notice were proven beyond a reasonable
doubt. The jury also unanimously found that all of the aggra-
vating factors alleged in the government’s pre-trial notice
  30
     On cross-examination, Detective Chaney explained why he did not
find Wilson’s written statement credible. First, Wilson’s statement was
inconsistent with the physical evidence, as it was unlikely Hayes was shot
before he was placed in the trunk of the Lincoln Continental because no
blood was discovered in the trunk. Second, Wilson’s statement was incon-
sistent with the medical examiner’s opinion that any one of the three gun-
shot wounds to Hayes’ head would have rendered him unconscious.
24                  UNITED STATES v. LIGHTY
were proven beyond a reasonable doubt. Nine jurors found
that the statutory mitigating factor of equally culpable defen-
dants, id. § 3592(a)(4), was proven by a preponderance of the
evidence, and eleven of the jurors found that the catch-all mit-
igation factor was proven as well. Some of the jurors also
found some non-statutory mitigating factors. Eleven of the
jurors found that "[a]ll life has value," and the same number
found the "effect of the sentence" on Lighty’s grandmother as
a mitigating factor. A "[p]oor defense" was found as a miti-
gating factor by three of the jurors.

   On February 28, 2006, the district court sentenced Lighty
to death on Count One, a concurrent life sentence on Count
Two, and a consecutive sentence totaling fifty-five years on
the remaining counts. Flood was sentenced to life imprison-
ment on Count One. He also received a consecutive sentence
totaling sixty-five years on the remaining counts. As noted
earlier, Wilson was tried separately and found guilty of Count
Two and not guilty of the remaining counts. Wilson was sen-
tenced to life imprisonment.

   Lighty, Flood, and Wilson filed timely notices of appeal,
raising numerous assignments of error. While the appeals
were pending, Lighty and Wilson sought new trials in the dis-
trict court. Lighty also moved for a new sentencing hearing.
Consequently, we held all three appeals in abeyance pending
a decision in the district court. The district court held an evi-
dentiary hearing, at the conclusion of which the district court
denied the motions. Lighty and Wilson filed timely notices of
appeal concerning this ruling.

   We heard argument in all three cases on May 13, 2010.
Lighty’s and Flood’s cases were consolidated for decision on
August 10, 2010. Our decision in Wilson’s appeal is being
issued at the same time as our decision in this consolidated
appeal.
                       UNITED STATES v. LIGHTY                         25
                                    II

                                   A

   Prior to trial, Lighty moved to have his trial severed from
Flood’s trial. The district court denied the motion, and now
Lighty challenges this ruling on several grounds. First, he
contends that severance was required because he and Flood
presented antagonistic defenses.31 Second, he contends he was
unfairly prejudiced by the district court’s ruling which prohib-
ited CW from referring to Mathis as one of the participants in
the Hayes kidnapping and murder. Finally, he contends that
the refusal to grant severance violated his right to individual-
ized sentencing under the Eighth Amendment.

   We review a district court’s denial of a motion for sever-
ance for an abuse of discretion. United States v. Khan, 461
F.3d 477, 490 (4th Cir. 2006). Two or more defendants may
be charged in the same indictment if they are alleged to have
"participated in the same act or transaction, or in the same
series of acts or transactions, constituting an offense or
offenses." Fed. R. Crim. P. 8(b). Generally, we adhere to the
principle that defendants indicted together should be tried
together, and a defendant must show that he was prejudiced
by the denial of a severance motion in order to establish that
the district court abused its broad discretion in that regard.
United States v. Strickland, 245 F.3d 368, 384 (4th Cir. 2001);
see also Zafiro v. United States, 506 U.S. 534, 539 (1993)
(noting that courts should grant severance "only if there is a
serious risk that a joint trial would compromise a specific trial
right of one of the defendants, or prevent the jury from mak-
ing a reliable judgment about guilt or innocence); United
States v. Harris, 498 F.3d 278, 291 (4th Cir. 2007) (noting
  31
     Lighty also raised his antagonistic defense contention following the
testimony of the government’s third witness, Metropolitan Police Depart-
ment Officer James Savage. Consistent with its earlier ruling denying sev-
erance, the district court rejected this contention.
26                   UNITED STATES v. LIGHTY
that a district court abuses its discretion "only where the trial
court’s decision to deny a severance deprives the defendants
of a fair trial and results in a miscarriage of justice") (citation
and internal quotation marks omitted); Fed. R. Crim P. 14(a)
("If the joinder of offenses or defendants in an indictment, an
information, or a consolidation for trial appears to prejudice
a defendant or the government, the court may order separate
trials of counts, sever the defendants’ trials, or provide any
other relief that justice requires."). Moreover, a defendant is
not entitled to severance merely because he might have had
a better chance of acquittal in a separate trial. Zafiro, 506 U.S.
at 540.

                                 1

   The presence of conflicting or antagonistic defenses alone
does not require severance under Rule 14(a). Id. at 538. "The
mere presence of hostility among defendants . . . or the desire
of one to exculpate himself by inculpating another [are] insuf-
ficient grounds to require separate trials." United States v.
Spitler, 800 F.2d 1267, 1271 (4th Cir. 1986) (citation, alter-
ations, and internal quotation marks omitted). The antagonis-
tic defenses must involve more than "finger pointing." United
States v. Najjar, 300 F.3d 466, 474 (4th Cir. 2002). Instead,
"[t]here must be such a stark contrast presented by the
defenses that the jury is presented with the proposition that to
believe the core of one defense it must disbelieve the core of
the other, . . . or that the jury will unjustifiably infer that this
conflict alone demonstrates that both are guilty." Id. (citation
and internal quotation marks omitted).

   Flood’s defense at trial was that he did not participate in the
Hayes kidnapping and murder. This defense was premised on
the argument that there were only two individuals involved in
the Hayes kidnapping and murder and that Lighty and Wilson
were those two individuals. Although this defense largely
ignored all of the circumstantial evidence linking Flood to the
crimes, Flood’s counsel emphasized that no witness positively
                   UNITED STATES v. LIGHTY                  27
identified Flood as a participant, that Forrest only saw two
people on Eighth Street, and that Davis only saw two people
on the 12800 block of Hillcrest Parkway.

   Lighty’s defense also centered on a denial of participation
in the Hayes kidnapping and murder. In closing argument,
counsel for Lighty gave the jury twelve "reasonable doubts,"
that is, twelve points that provided a reasonable doubt in the
case. These twelve points largely attacked the credibility of
the government’s witnesses, in particular, CW, Davis, Miller,
Scott, Phauls, Coles, and Mills. One of these points involved
Mathis, in which counsel argued to the jury that the "two kid-
nappers could just as easily [have been] Mr. Flood and Mr.
Mathis." Counsel emphasized that, according to Massey,
Mathis met Flood on the day of the murder wearing camou-
flage clothing and returned home with blood on his pants and
boots.

   In our view, Lighty’s and Flood’s defenses, while conflict-
ing on certain points, were not mutually antagonistic to the
point where the jury was required to believe the core of one
defense and disbelieve the core of the other. In order to con-
vict Lighty, the jury was not required to believe Flood’s
defense that he was not a participant in the Hayes kidnapping
and murder. Moreover, the jury was not required to believe
Flood’s alternative defense that Lighty and Wilson were
responsible in order to convict Lighty. Rather, to convict
Lighty, the jury was required to find that he aided and abetted
the kidnapping, murder, and the possession of the firearms.
Such convictions did not rest on the jury’s acceptance of
Flood’s defense(s). In other words, the jury was free to disbe-
lieve both Lighty’s and Flood’s versions of the events and
conclude they both participated in the Hayes kidnapping and
murder. Such a conclusion did not rest on the belief of one
defendant’s defense and the disbelief of the other defendant’s
defense. See id. at 474 (noting that defenses were not mutu-
ally antagonistic where defendant’s guilt was not dictated by
the asserted innocence of his co-defendants); cf. United States
28                  UNITED STATES v. LIGHTY
v. Ortiz, 315 F.3d 873, 898 (8th Cir. 2002) ("Mr. Tello and
Mr. Ortiz each claimed that the other shot Mr. Molina. While
only one man committed that act, the government’s theory of
the case did not require the jury to decide who shot Mr.
Molina. The indictment charged defendants with crimes,
including conspiracy and aiding and abetting, that did not
require jurors to choose a particular defendant as the
shooter."); United States v. Tootick, 952 F.2d 1078, 1081 (9th
Cir. 1991) (finding mutual antagonistic defenses where two
defendants charged with assault both defended themselves by
arguing the other committed the assault alone). Finally, there
simply is nothing in the record to suggest that the jury, from
the conflict in the defenses, unjustifiably inferred that both
Lighty and Flood were guilty. The district court repeatedly
instructed the jury that it was required to assess the evidence
against each defendant separately, and the government,
through the relevant evidence it introduced at trial (summa-
rized in Part IIB1), overwhelmingly established each defen-
dant’s guilt on each count beyond a reasonable doubt. Cf.
Ortiz, 315 F.3d at 898-99 ("These instructions, combined with
the ample evidence of guilt the government introduced at trial,
persuade us that there is not an appreciable chance that
[defendants] would not have been convicted had separate tri-
als been granted.") (citation and internal quotation marks
omitted). The verdicts give every indication that the jury
faithfully applied the district court’s instructions. In short, in
this case, "it is not so much that the defenses were antagonis-
tic to each other as it is that the evidence was antagonistic to
those defenses." United States v. Frazier, 394 F.2d 258, 261
(4th Cir. 1968).

                                2

  Lighty also contends that severance was required because
he was unfairly prejudiced by the district court’s ruling which
prohibited CW from referring to Mathis as one of the partici-
pants in the Hayes kidnapping. In Bruton v. United States,
391 U.S. 123 (1968), the Supreme Court held that admission
                    UNITED STATES v. LIGHTY                  29
of a confession directly inculpating a co-defendant in a joint
trial violated the co-defendant’s Confrontation Clause rights.
Id. at 126. To protect Flood’s Confrontation Clause rights in
this case, the district court refused to allow CW to refer to
Flood, Wilson, and Mathis by name, but permitted CW to
make reference to "three other people." "Such redactions are
permissible so long as the redaction does not distort the state-
ments’ meaning, exclude substantially exculpatory informa-
tion, or change the tenor of the utterance as a whole." United
States v. Yousef, 327 F.3d 56, 150 (2d Cir. 2003) (citation and
internal quotation marks omitted).

   In this case, the district court’s ruling did not distort the
meaning of Lighty’s original statement to CW, exclude excul-
patory evidence, or change the tenor of the statement. The
original statement’s meaning and tenor simply was that Flood,
Wilson, and Mathis accompanied Lighty to Eighth Street and
that Lighty was the one that shot Hayes. CW’s trial testimony
conveys the same meaning—that three men accompanied
Lighty during the kidnapping and that Lighty was the person
that shot Hayes. Moreover, CW’s trial testimony did not
exclude exculpatory evidence because Lighty’s original state-
ment to CW does not suggest that Mathis shot Hayes, attri-
bute any particular actions to Flood, Wilson, or Mathis, or
otherwise lessen Lighty’s culpability in any way.

                               3

   Lighty argues that he was entitled to severance because
both he and Flood were charged with the same offenses. As
the argument goes, "Lighty’s culpability was not determined
individually as constitutionally required, but rather in compar-
ison to Flood, whom the government already had decided was
less culpable—and so informed the jury." Lighty’s Br. at 59.
We disagree.

   The Supreme Court has recognized a strong preference for
trying defendants who are indicted together in joint trials. See
30                  UNITED STATES v. LIGHTY
Zafiro, 506 U.S. at 537 ("There is a preference in the federal
system for joint trials of defendants who are indicted together.
Joint trials play a vital role in the criminal justice system.")
(citation and internal quotation marks omitted); see also
Buchanan v. Kentucky, 483 U.S. 402, 418 (1987)
("Underlying the Commonwealth’s interest in a joint trial is
a related interest in promoting the reliability and consistency
of its judicial process, an interest that may benefit the non-
capital defendant as well. In joint trials, the jury obtains a
more complete view of all the acts underlying the charges
than would be possible in separate trials. From such a per-
spective, it may be able to arrive more reliably at its conclu-
sions regarding the guilt or innocence of a particular
defendant and to assign fairly the respective responsibilities of
each defendant in sentencing."). A per se rule requiring sever-
ance each time a capital defendant and a non-capital defen-
dant are charged with the same crimes certainly would
undermine this stated preference.

   Moreover, the Supreme Court has rejected the argument
that a non-capital defendant cannot receive a fair trial when
tried jointly with a capital defendant. Buchanan, 483 U.S. at
418-19. In Buchanan, a non-capital defendant and a capital
defendant were tried by the same death-qualified jury. Id. at
408. The Supreme Court concluded that the non-capital
defendant could not demonstrate that being tried by a death-
qualified jury violated either his right to a jury selected from
a fair cross section of the community or his right to an impar-
tial jury. Id. at 415-20. Although Buchanan did not involve
the claim of a capital defendant, the Court’s reasoning sug-
gests that a joint trial of a capital defendant and a non-capital
defendant does not run afoul of the Constitution. As the court
in Stanford v. Parker noted in rejecting a similar claim, "[i]f
anything, because of the exclusion of presumably more sym-
pathetic jurors who could not be death-qualified, it would be
far more plausible that the death-ineligible co-defendant
would be prejudiced." 266 F.3d 442, 459 (6th Cir. 2001).
                         UNITED STATES v. LIGHTY                            31
   Finally, the district court’s repeated instructions to the jury
that it was required to assess the evidence against each defen-
dant separately eliminated the risk that the jury would view
Lighty more culpable than Flood, simply because Lighty was
charged as a capital defendant. Moreover, the district court’s
sentencing phase instructions reminded the jury that its sen-
tencing decision was to be guided by the district court’s
instructions and based on the evidence before the jury. In
United States v. Tipton, 90 F.3d 861 (4th Cir. 1996), three
capital defendants sought severance at the capital phase of
their joint trial, contending that the denial of severance vio-
lated their right to an individualized sentencing determination
under the Eighth Amendment. Id. at 892. We rejected the
argument, relying in large part on the district court’s repeated
instructions to the jury to consider the evidence against each
capital defendant individually. Id. at 892-93. Here, the district
court’s cautionary instructions at both phases of the trial simi-
larly allowed the jury to compartmentalize the evidence
against Lighty only and without regard to Flood, and we
assume the jury followed these instructions. Id. at 893.

                                       B

  We review the district court’s admission or exclusion of
evidence for an abuse of discretion. United States v. Young,
248 F.3d 260, 266 (4th Cir. 2001).

                                       1

   Rule 404(b) of the Federal Rules of Evidence prohibits the
admission of evidence of other wrongs or acts solely to prove
a defendant’s bad character. United States v. Queen, 132 F.3d
991, 994-95 (4th Cir. 1997).32 Although not admissible to
  32
    Rule 404(b) states in relevant part:
       Other Crimes, Wrongs, or Acts.—Evidence of other crimes,
       wrongs, or acts is not admissible to prove the character of a per-
32                     UNITED STATES v. LIGHTY
prove the defendant’s character, evidence of other wrongs
may be admitted to prove "motive, opportunity, intent, prepa-
ration, plan, knowledge, identity, or absence of mistake or
accident." Fed. R. Evid. 404(b). Rule 404(b) is an inclusion-
ary rule, allowing evidence of other crimes or acts to be
admitted, except that which tends to prove only criminal dis-
position. Queen, 132 F.3d at 994-95. For such evidence to be
admissible, it must be "(1) relevant to an issue other than the
general character of the defendant; (2) necessary to prove an
element of the charged offense; and (3) reliable." United
States v. Hodge, 354 F.3d 305, 312 (4th Cir. 2004). The last
requirement in our Rule 404(b) analysis involves a Rule 403
determination, that is, the probative value of the evidence
must not be substantially outweighed by its prejudicial effect.
Id.33

   Rule 404(b) limits only the admission of evidence of acts
extrinsic to the one charged, but does not limit the admission
of evidence of intrinsic acts. United States v. Chin, 83 F.3d
83, 87 (4th Cir. 1996). Other acts are intrinsic when they are
"inextricably intertwined or both acts are part of a single
criminal episode or the other acts were necessary prelimina-
ries to the crime charged." Id. at 88 (citation and internal quo-
tation marks omitted); see also United States v. Cooper, 482
F.3d 658, 663 (4th Cir. 2007) (noting that evidence is intrinsic
if it is necessary to "provide context relevant to the criminal
charges"). "[E]vidence is inextricably intertwined with the

     son in order to show action in conformity therewith. It may, how-
     ever, be admissible for other purposes, such as proof of motive,
     opportunity, intent, preparation, plan, knowledge, identity, or
     absence of mistake or accident.
Fed. R. Evid. 404(b).
   33
      There is no distinction between "prior" bad acts and "subsequent" bad
acts for the purposes of Rule 404(b), which speaks only of "other" bad
acts. See United States v. Hadaway, 681 F.2d 214, 217-18 (4th Cir. 1982)
("[I]t is immaterial whether the instances are found occurring before or
after the act charged.").
                       UNITED STATES v. LIGHTY                           33
evidence regarding the charged offense if it forms an integral
and natural part of the witness’s accounts of the circum-
stances surrounding the offenses for which the defendant was
indicted." United States v. Edouard, 485 F.3d 1324, 1344
(11th Cir. 2007) (citation and internal quotation marks omit-
ted).

   Prior to trial, the district court rejected Lighty’s challenge
to the admission of the Afton Street Shooting evidence,34 after
one of the AUSAs mistakenly told the district court that CW
would testify that Lighty said the same handgun was used in
both the Hayes murder and the Afton Street Shooting. Lighty
never made such a statement to CW and no such testimony
was given at trial.35 According to the district court, if Lighty
told CW that the same handgun was used in both shootings,
CW’s testimony about the handgun would be admissible
either as intrinsic evidence or Rule 404(b) evidence.

   At trial, before the admission of the Afton Street Shooting
evidence, the district court gave the following cautionary
instruction:

       [T]he government is going to make certain inquiry
       into what will be called the Newbill murder, another
       case which is not the subject of this prosecution. So,
       you are going to hear evidence from this witness
       regarding the shooting of Antoine Newbill on Afton
       Street. Mr. Lighty is not charged with that offense
       and you may not consider that Mr. Lighty has a pro-
       pensity to commit crimes or is otherwise a bad char-
  34
      In general, the Afton Street Shooting evidence consists of CW’s testi-
mony concerning Lighty’s statements about the shooting, the testimony of
Hart and Hines concerning the shooting itself and its aftermath, the ballis-
tic evidence recovered at the scene, and Mills’ expert testimony concern-
ing the similarities between the casings found at the scene of the Afton
Street Shooting and the Hayes murder ballistic evidence.
   35
      We give the AUSA the benefit of the doubt here and assume that she
made a misstatement as opposed to an affirmative misrepresentation.
34                      UNITED STATES v. LIGHTY
     acter. The evidence of the Newbill murder may only
     be considered by you in this case insofar as you may
     determine that evidence in the Newbill murder case
     is also evidence, something that connects the two, in
     the present case, for example, indicating Mr.
     Lighty’s presence and involvement in the present
     case.

  During his testimony, CW never testified that Lighty told
him the same handgun was involved in both the Hayes murder
and the Afton Street Shooting. After Mills testified that he
could not conclude that the handgun used in the Afton Street
Shooting was the same handgun used in the Hayes murder,
Lighty sought to strike all of the Afton Street Shooting evi-
dence, but the district court denied the motion.36

   Lighty challenges the admission, at the guilt phase of his
trial, of all of the Afton Street Shooting evidence.37 The gov-
   36
      In its brief, the government suggests that we should look unfavorably
on Lighty’s failure to make contemporaneous objections to each portion
of the Afton Street Shooting evidence that was admitted at trial, especially
since one of the AUSAs, while discussing the appropriate limiting instruc-
tion for the admission of the Afton Street Shooting evidence, clarified in
passing that Lighty never told CW the same handgun was used in both the
Hayes murder and the Afton Street Shooting. This clarification made in
passing took place after several witnesses had testified at trial. The gov-
ernment’s suggestion misses the mark. A motion in limine may preserve
an objection for appeal without any need to renew the objection at trial,
if the district court clearly and definitively rules on the motion. United
States v. Williams, 81 F.3d 1321, 1325 (4th Cir. 1996). If the district court
does not do so, and the party that brought the motion in limine does not
at trial either object to a ruling by the district court or at least renew his
request for a ruling, he waives for appeal the issue in the motion. Id. at
1326. Here, however, prior to trial, the district court clearly and defini-
tively ruled on the admissibility of the Afton Street Shooting evidence,
rejecting the precise claims Lighty now raises. Accordingly, Lighty’s chal-
lenge to the admission of all of the Afton Street Shooting evidence is
properly preserved.
   37
      Lighty does not challenge the admission of the Afton Street Shooting
evidence at the sentencing phase of his trial.
                       UNITED STATES v. LIGHTY                         35
ernment counters that the Afton Street Shooting evidence was
inextricably intertwined with the Hayes kidnapping and mur-
der.38 Alternatively, the government argues that the evidence
was admissible under Rule 404(b).

   With regard to the government’s inextricably intertwined
argument, the Afton Street Shooting evidence certainly was
not an integral part of any witness’s account of the circum-
stances surrounding the Hayes kidnapping and murder. CW’s
testimony concerning the Afton Street Shooting was not an
integral part of his account of the Hayes kidnapping and mur-
der and, of course, the testimony of Hart, Hines, and the law
enforcement personnel was even more tangential to that of
CW. There simply was no connection between the Afton
Street Shooting and the Hayes kidnapping and murder; the
events occurred at different times, at different places, and
involved completely different motives, so there were no gaps
in the government’s case without the evidence. The events
were not inextricably intertwined. Cf. Chin, 83 F.3d at 88
(holding that statements made concerning uncharged murder
during exchange of heroin for cash was intrinsic part of drug
trafficking charge).

  Having rejected the government’s inextricably intertwined
argument, we turn to its extrinsic argument, that the Afton
Street Shooting evidence was admissible under Rule 404(b) to
prove Lighty’s identity at the Hayes kidnapping and murder.
According to the government, the Afton Street Shooting evi-
  38
     For obvious reasons, the Hayes kidnapping and murder and the Afton
Street Shooting were not part of a single criminal episode. They did not
arise out of the same events, and the motives and the circumstances for
both crimes were different. Moreover, given the timing of the two events,
the government makes no argument that the Afton Street Shooting evi-
dence was a necessary preliminary to any of the crimes charged in this
case. Accordingly, the government’s intrinsic argument rests on the propo-
sition that the Afton Street Shooting evidence and the Hayes kidnapping
and murder were inextricably intertwined.
36                     UNITED STATES v. LIGHTY
dence satisfies each of the four prongs of the test for admissi-
bility of Rule 404(b) evidence outlined in Queen.

   Assuming, without deciding, this evidence was relevant
and reliable, it clearly fails under the necessity prong of our
Rule 404(b) test for admissibility. Evidence is necessary
where it is an "essential part of the crimes on trial, or where
it furnishes part of the context of the crime." Queen, 132 F.3d
at 998 (citation and internal quotation marks omitted); see
also Hodge, 354 F.3d at 312 (noting that Rule 404(b) evi-
dence must be necessary to prove an element of the crime
charged). The necessity prong must be analyzed in "light of
other evidence available to the government." Queen, 132 F.3d
at 998 (citation and internal quotation marks omitted).39
Because district courts must analyze the evidence available to
the government, if the Rule 404(b) evidence is entirely cumu-
lative to other non-Rule 404(b) evidence available to the gov-
ernment, the Rule 404(b) evidence may not meet the necessity
prong. Moreover, as the quantum of other non-Rule 404(b)
evidence available to prove an issue unrelated to character
increases, the need for the Rule 404(b) evidence decreases.
When the non-Rule 404(b) evidence renders the Rule 404(b)
  39
     The necessity prong of the Queen test is similar to the Rule 403 prong,
as both prongs require an examination of the probative value of the Rule
404(b) evidence. See United States v. Williams, 445 F.3d 724, 730 (4th
Cir. 2006) (noting that evidence is unfairly prejudicial under Rule 403
when there is a genuine risk that the emotions of the jury will be excited
to irrational behavior and the risk is disproportionate to the probative
value of the other crimes evidence sought to be admitted under Rule
404(b)); United States v. Gilbert, 229 F.3d 15, 24 (1st Cir. 2000) (noting
the government’s "need" for the Rule 404(b) evidence as a factor to be
considered in the Rule 403 analysis); 2 Weinstein, Federal Evidence,
§ 404.21 ("The availability of other, less prejudicial, evidence on the same
point ordinarily reduces the probative value of a given item of extrinsic
evidence."). There is, however, an important distinction between the two
prongs. The necessity prong looks solely at the government’s need to
introduce the Rule 404(b) evidence, irrespective of the prejudicial effect
of the evidence.
                       UNITED STATES v. LIGHTY                          37
evidence unnecessary is a determination left to the sound dis-
cretion of the district court.

   In this case, the necessity scales tip decidedly against
admissibility. The government contends that it needed to
introduce the Afton Street Shooting evidence to establish that
Lighty "was found in possession of a gun that was consistent
with the murder weapon." Appellee’s Br. at 56-57. But this
simply is not so. Other evidence established this link—more
directly and more reliably. For the police recovered this very
handgun directly from Lighty within four weeks of the Hayes
murder. The introduction of the Afton Street Shooting evi-
dence certainly did not make Lighty’s possession of the
asserted murder weapon any more probable than did the sei-
zure by the police of that weapon directly from Lighty. Even
at oral argument, the government never adequately explained
why the Afton Street Shooting evidence properly added any-
thing to its case.40

   Moreover, the government had Lighty’s confessions to CW
and Miller admitting his participation in the Hayes kidnapping
and murder and a host of other circumstantial evidence plac-
ing him at the scene of the kidnapping and murder. In light
of the overwhelming admissible evidence connecting Lighty
with the probable Hayes murder weapon and placing him at
the scene of the Hayes kidnapping and murder, we are at a
loss as to why the government viewed evidence as to an
uncharged murder—the Afton Street Shooting evidence—as
necessary. Compare United States v. McCallum, 584 F.3d
471, 477 (2d Cir. 2009) (finding other acts evidence unneces-
sary where government presented "extensive" physical and
testimonial evidence on the same issue), with United States v.
  40
    Despite the government’s claims to the contrary, this case is a far cry
from United States v. Higgs, 353 F.3d 281, 312 (4th Cir. 2003), in which
we found prior shooting evidence necessary to establish the defendant’s
identity because, unlike in our case, the alleged murder weapon was never
recovered.
38                     UNITED STATES v. LIGHTY
DiZenzo, 500 F.2d 263, 266 (4th Cir. 1974) (finding other acts
evidence necessary where that evidence "furnished more
dependable proof" than "sparse" intrinsic evidence).

   The record suggests that the government pushed for the
admission of the Afton Street Shooting evidence under the
misapprehension that CW would testify that Lighty told him
the same handgun was used in both the Hayes kidnapping and
murder and the Afton Street Shooting. Of course, such testi-
mony would have been more probative of Lighty’s identity
than other evidence available to the government and, thus,
necessary when compared to such evidence. The admission of
the Afton Street Shooting evidence then would have turned on
its reliability and the Rule 403 balancing. However, without
such testimony from CW, the government’s necessity bell
rings hollow. In short, we conclude, under the facts of this
case, the Afton Street Shooting evidence simply does not
come close to meeting Rule 404(b)’s necessity prong, and,
therefore, the admission of such evidence was an abuse of discre-
tion.41 In these circumstances, the protections of Rule
404(b)—"against juries trying defendants for prior acts rather
than charged acts, and . . . against juries becoming confused
by the purpose of the admitted acts and using the acts improp-
erly in arriving at a verdict"–-disappear, and we must find
error. Queen, 132 F.3d at 996.

   The question becomes, then, whether the admission of the
Afton Street Shooting evidence is harmless error. "Where
error is founded on a violation of Rule 404(b), the test for
harmlessness is ‘whether we can say with fair assurance, after
pondering all that happened without stripping the erroneous
action from the whole, that the judgment was not substantially
swayed by the error.’" United States v. Madden, 38 F.3d 747,
  41
     Because the Afton Street Shooting evidence was not necessary to
prove an element of the charged offenses, we need not assess the reliabil-
ity of the Afton Street Shooting evidence or engage in a Rule 403 balanc-
ing analysis.
                    UNITED STATES v. LIGHTY                  39
753 (4th Cir. 1994) (quoting United States v. Nyman, 649
F.2d 208, 211-12 (4th Cir. 1980)). "This inquiry is not
whether, absent the improperly admitted evidence, sufficient
evidence existed to convict." Madden, 38 F.3d at 753. Rather,
the inquiry is "whether we can say that we believe it highly
probable that the error did not affect the judgment." Id. (cita-
tion and internal quotation marks omitted).

   In our view, the admission of the Afton Street Shooting
evidence did not affect the judgment in Lighty’s case. The
evidence of guilt presented by the government was over-
whelming. It is beyond dispute that the Lincoln Continental
owned by Flood was involved in Hayes’ kidnapping and mur-
der, as confirmed by the testimony of Forrest and Davis and
the physical evidence. Moreover, it is beyond dispute that a
kidnapping took place on Eighth Street on the evening of Jan-
uary 3, 2002, and that Hayes’ murder took place at approxi-
mately 8:30 p.m. on the same evening.

   The evidence in this case demonstrates, overwhelmingly,
that Lighty participated in the kidnapping and was the indi-
vidual that shot Hayes. Lighty confessed to participating in
the Hayes kidnapping and murder to two people, Miller and
CW. Miller’s testimony is consistent with CW’s testimony,
and their combined testimony is consistent with other evi-
dence in the record.

   Lighty told Miller twice on the evening of the murder that
he had just "slumped" somebody, and admitted the following
day that he killed Hayes because "[h]e shouldn’t have tried to
steal his man’s car." Lighty indicated that Hayes used the
phrase "on my mother," a phrase Miller testified that Hayes
used frequently. Miller drove Lighty to Keating Street, and he
showed her the blood on the street. The next stop was the
12800 block of Hillcrest Parkway, where, upon seeing just
police tape at the scene, Lighty observed "that [the police]
work fast[,] . . . they got him already."
40                 UNITED STATES v. LIGHTY
   Lighty told CW that "he went down 8th Street [in the Lin-
coln Continental], kidnapped a dude or whatever, threw him
in the trunk of the car and took him back on the Maryland
side and shot him in the head." Lighty added that he asked
Hayes to sell him some PCP, and that he did not kill Hayes
on Eighth Street because police officers were nearby. These
statements by CW were corroborated by Forrest’s testimony.
Lighty indicated that he was the one that shot Hayes and that
he was the one who took Hayes’ coat and Nike "[f]oam
[p]osit[ ]" shoes off to make it appear that robbery was the
motive for the killing. CW’s description of the coat and shoes
was corroborated by other testimony in the record describing
these items.

   Of course, the government’s evidence did not end with
Lighty’s confessions. Phauls and Coles observed Lighty,
Flood, and Wilson walking away from the house on Iverson
Street soon after the murder. Lighty sat in the car and was
observed with a pair of Nike shoes matching the descriptions
of Hayes’ Nike shoes. Lighty was also observed with blood
on his T-shirt. While in the car, Lighty, Flood, and Wilson
talked about having done "something to some boy," which
Coles interpreted to mean that the trio had done "something
bad" to some boy, "like killed him, hurt him, something like
that." Phauls drove to the 2500 block of Keating Street where,
earlier in the evening, Scott had seen an older model car pull
up. When Phauls stopped the car, the three men got out and
checked the street for blood. While inside Phauls’ house, a
text pager Wilson was carrying started to ring, "with [the mes-
sage] ‘Easy’ going across it."

   Lighty’s connection to Flood was further bolstered by Mar-
shall’s testimony. After Flood was dropped off by Phauls,
Marshall picked up Flood near Keating Street, where Lighty,
Flood, and Wilson had examined the street for blood. Some-
time in February 2002, Flood directed Marshall to the house
on Iverson Street were Lighty, Flood, and Wilson stored the
Lincoln Continental.
                    UNITED STATES v. LIGHTY                   41
   The government’s ironclad case gets even stronger with
Flood’s cell phone records, which place Lighty, Flood, and
Wilson together near the time of the crimes. Marshall and
Flood spoke at 7:47 p.m. and 8:12 p.m. The 8:12 p.m. call
placed Flood’s car in the vicinity of Keating Street because
Marshall testified that she saw Flood in his vehicle on Keating
Street just prior to placing that call. Lighty later used Flood’s
cell phone to call Miller at 8:37 p.m. Calls between Flood’s
cell phone and Phauls’ cell phone took place at 8:43, 8:44,
8:51, 8:54, 8:59, 9:02, and 9:03 p.m. The 9:03 p.m. call ended
at the time Phauls met Lighty, Flood, and Wilson on Keating
Street. The cell phone records are extremely damaging, espe-
cially when one considers that neither Phauls nor Miller knew
Flood.

   Finally, the physical evidence in the case supports Miller’s
and CW’s testimony that Lighty shot Hayes. Most impor-
tantly, Lighty was found with a .38 caliber handgun on Janu-
ary 31, 2002. The test-fire casings from Lighty’s handgun
were forensically similar to the shell casings found at the
Hayes murder scene and the bullets recovered from Hayes’
body.

   The district court’s cautionary instruction and the govern-
ment’s comparatively limited use of the Afton Street Shooting
evidence lend further support to the conclusion that the jury’s
guilty verdicts were not affected by the introduction of that
evidence. The district court informed the jury in explicit terms
that it could not infer from the Afton Street Shooting evidence
that Lighty had "a propensity to commit crimes or is other-
wise a bad character" and informed the jury that the evidence
was relevant essentially to establish Lighty’s identity at the
Hayes kidnapping and murder. Moreover, the government
mentioned "Afton Street" approximately six times in its clos-
ing arguments, which span almost sixty-five pages of trial
transcript. Within its use of the Afton Street Shooting evi-
dence, the AUSA reminded the jury that the evidence was not
introduced to show that Lighty "might shoot one person."
42                  UNITED STATES v. LIGHTY
Rather, the AUSA argued that the Afton Street Shooting evi-
dence was necessary to show Lighty’s "linkage to the gun that
killed Mr. Hayes." Of course, as noted above, the government
did not need the Afton Street Shooting evidence to establish
this "linkage," and this point underscores the unimportance of
the Afton Street Shooting evidence to the government’s over-
all case.

   We have recognized on several occasions that the admis-
sion of evidence of an uncharged murder is extremely prejudi-
cial. See, e.g., Chin, 83 F.3d at 88. In this case, the prejudicial
nature of the Afton Street Shooting evidence is exacerbated
by the testimony of Hart and Hines, because it strains credu-
lity to conclude that the intricate details of the aftermath of
the shooting were admissible. If the circumstances of this case
were a little different, especially in terms of the strength of the
government’s case and the use of the Afton Street Shooting
evidence by the government, we quite possibly could have a
different result. However, given the government’s limited and
isolated use of the Afton Street Shooting evidence, the district
court’s cautionary instruction about the use of the Afton
Street Shooting evidence, the non-critical nature of the Afton
Street Shooting evidence, and the overwhelming evidence of
guilt, we harbor no doubt that the erroneous introduction of
the Afton Street Shooting evidence did not affect the jury’s
verdicts.

                                2

   At trial, Lighty sought to introduce testimony from two wit-
nesses, Tamika Hampton (the mother of Tony Mathis’ child)
and Latasha Massey (Mathis’ girlfriend), concerning Mathis’
alleged December 2001/January 2002 possession of a firearm.
According to the proffer, Hampton (in December 2001) and
Massey (either in December 2001 or in January 2002) each
saw Mathis with a firearm that looked similar to the murder
weapon. The district court refused to permit the testimony,
noting that the proposed testimony was "just too tenuous."
                    UNITED STATES v. LIGHTY                    43
   Lighty contends the district court’s ruling prevented him
from developing his defense—that Mathis kidnapped and
murdered Hayes. According to Lighty, "[g]iven the govern-
ment’s efforts to establish that Lighty possessed the gun used
to shoot Hayes, a crucial part of Lighty’s defense was show-
ing that it was Mathis who possessed the gun." Lighty’s Br.
at 77.

   Whether grounded in the Sixth Amendment’s guarantee of
compulsory process or in the more general Fifth Amendment
guarantee of due process, "the Constitution guarantees crimi-
nal defendants ‘a meaningful opportunity to present a com-
plete defense.’" Holmes v. South Carolina, 547 U.S. 319, 324
(2006) (quoting Crane v. Kentucky, 476 U.S. 683, 690
(1986)). This right includes, "at a minimum, . . . the right to
put before a jury evidence that might influence the determina-
tion of guilt." Pennsylvania v. Ritchie, 480 U.S. 39, 56 (1987).
Although a defendant has a constitutional right to present evi-
dence in his favor, United States v. Moussaoui, 382 F.3d 453,
471 (4th Cir. 2004), "a defendant’s right to present a defense
is not absolute: criminal defendants do not have a right to
present evidence that the district court, in its discretion, deems
irrelevant or immaterial." United States v. Prince-Oyibo, 320
F.3d 494, 501 (4th Cir. 2003); see also Crane, 476 U.S. at
689-90 (noting that the "Constitution leaves to the judges who
must make these decisions wide latitude to exclude evidence
that is repetitive . . . , only marginally relevant or poses an
undue risk of harassment, prejudice, [or] confusion of the
issues") (citation and internal quotation marks omitted).

   When determining whether evidence of an alternative per-
petrator should be admitted at trial, courts have found that
such evidence "is relevant, but there must be evidence" of a
"connection between the other perpetrators and the crime, not
mere speculation on the part of the defendant." DiBenedetto
v. Hall, 272 F.3d 1, 8 (1st Cir. 2001); see also United States
v. Jordan, 485 F.3d 1214, 1219 (10th Cir. 2007) (holding that
there must be a nexus between the crime charged and the
44                  UNITED STATES v. LIGHTY
alleged alternative perpetrator). Alternative perpetrator cases
thus balance two evidentiary values: the admission of relevant
evidence probative of defendant’s guilt or innocence under
Rule 401 with the exclusion of prejudicial, misleading, and
confusing evidence under Rule 403. Jordan, 485 F.3d at
1218.

   In this case, the district court ruled that the proffered testi-
mony provided no nexus between Hayes’ kidnapping and
murder and Mathis. Such a ruling was not an abuse of discre-
tion. If admitted, the proffered testimony would have caused
the jury to rankly speculate that the gun allegedly possessed
by Mathis was the gun used to kill Hayes, and Rule 403 is
designed to, among other things, prevent the jury from engag-
ing precisely in this type of speculation.

   Neither Hampton nor Massey are experts in firearms, and
the proffer did not contain an inkling why these witnesses felt
there was a similarity between the firearm possessed by
Mathis and the murder weapon. Moreover, Mathis’ alleged
possession did not occur in close temporal proximity to
Hayes’ kidnapping and murder, and there is no evidence that
Mathis possessed a firearm on the day of the crimes. Finally,
the proffered testimony would have shed no light on what
transpired during Hayes’ kidnapping and murder. See id. at
1221 (holding that evidence of alternative perpetrator’s pos-
session of a weapon (similar to that possessed by the defen-
dant) months before stabbing was "suggestive" but
inadmissible because such evidence did not connect alterna-
tive perpetrator to the defendant’s crime).

                                C

  Near the conclusion of her direct testimony, Ebony Miller
was asked by one of the AUSAs whether she had any "doubt"
concerning the statements Lighty made to her on January 3,
2002, to which Miller responded, "no." Lighty contends that
                   UNITED STATES v. LIGHTY                  45
Miller’s answer, admitted over his objection, constitutes
improper bolstering.

   We have held that it is error for the government to bolster
or vouch for its own witnesses. United States v. Samad, 754
F.2d 1091, 1100 (4th Cir. 1984). Vouching occurs when the
prosecutor’s actions are such that a jury could reasonably
believe that the prosecutor was indicating a personal belief in
the credibility of the witness. United States v. Lewis, 10 F.3d
1086, 1089 (4th Cir. 1993). "Consequently, the prosecutor
may not, among other things, make explicit personal assur-
ances that a witness is trustworthy or implicitly bolster the
witness by indicating that information not presented to the
jury supports the testimony." Id.

   In this case, there was no bolstering or vouching. The
AUSA neither gave personal assurances that Miller was trust-
worthy nor indicated that information not presented to the
jury supported Miller’s testimony. The AUSA merely elicited
testimony confirming that Miller was sure about what Lighty
told her on January 3, 2002. The challenged question simply
was not improper.

                              D

   A prosecutor’s improper closing argument may "so infect[ ]
the trial with unfairness as to make the resulting conviction a
denial of due process." United States v. Wilson, 135 F.3d 291,
297 (4th Cir. 1998) (citation and internal quotation marks
omitted). In determining whether a defendant’s due process
rights were violated by a prosecutor’s closing argument, we
consider (1) whether the remarks were, in fact, improper, and,
(2) if so, whether the improper remarks so prejudiced the
defendant’s substantial rights that the defendant was denied a
fair trial. Id.

 Lighty claims that, in closing argument at sentencing, the
AUSA acted improperly when she argued to the jury that
46                  UNITED STATES v. LIGHTY
Lighty had worn Hayes’ shoes after he shot him, because the
argument was not supported by the evidence. However,
Lighty’s argument ignores the fact that there was evidence to
support the assertion that Lighty wore Hayes’ shoes after the
murder. During the sentencing phase of the trial, the govern-
ment introduced a May 2, 2002 statement that CW made to
a detective with the PGPD. In that statement, CW indicated
that Lighty said "he wore the shoes for a while and then got
rid of them."

   Lighty also argues that the AUSA improperly argued at
closing argument at sentencing that Wilson had told CW that
Lighty had shot Hayes, again positing that the argument was
not supported by the evidence. However, in one of CW’s
statements, he implied that Wilson had told him that Lighty
shot Hayes.

   Lighty also argues that the AUSA improperly argued to the
jury at sentencing that Lighty "sprayed" bullets into a small
crowd during the Afton Street Shooting, because the argu-
ment was unsupported by the facts. However, properly under-
stood, the context of argument was that Lighty and others
deliberately went to Afton Street and started shooting, just to
"see who we would hit."

   Lighty also challenges the AUSA’s characterization of Dr.
Mark Cunningham’s mitigation testimony. During the sen-
tencing phase of the trial, Dr. Cunningham testified regarding
a Department of Justice (DOJ) study that identified certain
risk and protective factors that relate to delinquency and vio-
lence. Although Dr. Cunningham was allowed to testify
regarding the risk and protective factors that the DOJ study
identified, he was prohibited from testifying about the specific
risk factors that Lighty had and protective factors that Lighty
lacked. The district court excluded this evidence because it
held that Lighty’s counsel failed to comply with the deadline
to file notice of expert evidence relating to mental condition.
                    UNITED STATES v. LIGHTY                  47
   Lighty argues that the AUSA’s characterization of Dr. Cun-
ningham’s testimony, specifically, that his testimony had
nothing to do with Lighty, was unfair, because the govern-
ment was aware that the district court had precluded Dr. Cun-
ningham from testifying about Lighty directly. However, the
AUSA’s characterization was proper argument because the
government was not required to accept Dr. Cunningham’s
opinions concerning the DOJ study. There was nothing
improper about the AUSA pointing out to the jury that Dr.
Cunningham’s testimony bore no relevance to the issues that
the jury needed to consider.

   Lighty also argues that the AUSA improperly argued to the
jury at sentencing that it could not consider mercy. See Higgs,
353 F.3d at 331 (holding that "the jury is empowered to show
mercy to reject a death sentence"). However, the AUSA never
argued to the jury that it could not consider mercy. Rather, the
AUSA argued:

    Counsel ended his closing argument by asking you
    for mercy. What he’s asking you to do is feel sorry
    for, feel sorry for Mr. Lighty, and in some way use
    that sympathy to not do what the law in this case
    requires you to do, and that is to determine and
    answer that question, does a sentence—is a sentence
    of death justified? Do the—are the aggravating fac-
    tors sufficiently outweighing the mitigating factors?

The AUSA’s argument fairly responded to Lighty’s request
for mercy.

   Twice during closing argument at the sentencing phase, the
AUSA informed the jury that Hayes’ family was asking the
jury to impose the death penalty. On the first occasion, which
involved a more subtle request than the second, the AUSA
stated: "And let there be no doubt what the United States is
asking you to do in this case, on behalf of the Hayes family
and with the law in support, to impose the only justifiable sen-
48                  UNITED STATES v. LIGHTY
tence in this case and that is a sentence of death." On the sec-
ond occasion, the AUSA stated:

     And with that evidence to guide you and with the
     law to guide you, you will do what the Hayes family
     asks you to do, what the Government tells you to do,
     in connection with the facts and the law of this case,
     and that is to impose the only sentence, the only sen-
     tence that is justified for these facts for the execution
     of this young man. And that is the death sentence.

  Lighty moved for a mistrial, which the district court denied.
The district court did, however, tender a curative instruction,
which instructed the jury to disregard "what the Hayes family
was asking for" and reinforced to the jury that it was the gov-
ernment that was "asking for the death penalty in this case."

   Lighty contends that the AUSA’s two statements concern-
ing the desires of Hayes’ family were both improper and prej-
udicial, such that he was deprived of a fair trial. The
government does not suggest that either statement was proper,
choosing instead to argue that Lighty was not prejudiced by
the statements.

   With regard to the propriety of the AUSA’s statements,
there is little doubt that the statements were improper. First,
there was no evidence in the record concerning whether
Hayes’ family was, in fact, asking for the death penalty. Thus,
the AUSA was not at liberty to comment on facts not in evi-
dence. By going outside the evidence, the AUSA "violated the
fundamental rule, known to every lawyer, that argument is
limited to the facts in evidence." United States ex rel. Shaw
v. De Robertis, 755 F.2d 1279, 1281 (7th Cir. 1985).

   Second, the AUSA’s statements advanced an argument that
was based on inadmissible victim impact evidence (the sen-
tencing desires of the Hayes family). We have expressly rec-
ognized that the Eighth Amendment prohibits the admission
                    UNITED STATES v. LIGHTY                    49
of this type of victim impact evidence. See Humphries v.
Ozmint, 397 F.3d 206, 217 (4th Cir. 2005) (en banc) (noting
that the portion of the holding in Booth v. Maryland, 482 U.S.
496 (1987), prohibiting family members of a victim from stat-
ing characterizations and opinions about the crime, the defen-
dant, and the appropriate sentence during the penalty phase of
a capital trial survived the Supreme Court’s decision in Payne
v. Tennessee, 501 U.S. 808 (1991)). Under Ozmint, the AUSA
was not permitted to advance an argument based on inadmis-
sible victim impact evidence.

   This brings us to the second prong of the test—whether
Lighty’s substantial rights were prejudiced to the point of
denying him a fair trial. Several factors are relevant to the
determination of prejudice, including: "(1) the degree to
which the prosecutor’s remarks have a tendency to mislead
the jury and to prejudice the accused; (2) whether the remarks
were isolated or extensive; (3) absent the remarks, the
strength of competent proof introduced to establish the guilt
of the accused; and (4) whether the comments were deliber-
ately placed before the jury to divert attention to extraneous
matters." United States v. Adam, 70 F.3d 776, 780 (4th Cir.
1995) (citation and internal quotation marks omitted). We
also consider (5) whether the prosecutor’s remarks were
invited by improper conduct of defense counsel, United States
v. Young, 470 U.S. 1, 12-13 (1985), and (6) whether curative
instructions were given to the jury, United States v. Harrison,
716 F.2d 1050, 1053 (4th Cir. 1983). These factors are exam-
ined in the context of the entire trial, and no one factor is dis-
positive. Wilson, 135 F.3d at 299.

   First, the remarks did not have a tendency to mislead the
jury. There was no evidence concerning what penalty the
Hayes family thought was appropriate, so it is likely the jury
simply disregarded the improper statements. Moreover, most
of the AUSA’s closing argument dealt with the consideration
of aggravating and mitigating circumstances, and the AUSA
never encouraged the jury to consider the desires of the Hayes
50                  UNITED STATES v. LIGHTY
family during its consideration of such circumstances; thus, it
is highly unlikely the improper statements entered the sen-
tencing calculus. It is also highly unlikely that the jury was
mislead because the district court instructed the jury that the
arguments of counsel were not evidence.

   Second, the AUSA’s two improper statements were iso-
lated. They comprise but a few lines in a closing argument
that spans twenty-seven pages of trial transcript.

   Third, as noted, the evidence of Lighty’s guilt during the
guilt phase of the trial was overwhelming. Lighty confessed
his participation in the crimes to two individuals and a moun-
tain of circumstantial evidence ties him to these crimes. More
importantly, the strength of the evidence supporting the
aggravating factors was very strong and the mitigation case
was weak. As noted in the jury’s special verdict sheet, the
jury found all of the alleged aggravating factors unanimously
and beyond a reasonable doubt, but were unable to agree
unanimously on any of the mitigating factors. There simply is
no doubt that the jury would have returned a sentence of death
absent the improper remarks.

   Fourth, other than Lighty’s rank speculation, the record
does not suggest that the improper statements were deliber-
ately placed before the jury to divert attention to extraneous
matters. As noted above, most of the AUSA’s closing argu-
ment dealt with the jury’s consideration of the aggravating
and mitigating factors.

   Finally, while the AUSA’s statements were not invited by
the defense, the district court gave a curative instruction that
reminded the jury that it was the government that was seeking
the death penalty and instructed the jury not to consider the
desires of the Hayes family.

   In sum, weighing all of the relevant factors, we find that the
AUSA’s two improper statements did not affect Lighty’s sub-
stantial rights.
                    UNITED STATES v. LIGHTY                   51
                               E

   Under the FDPA, in the sentencing phase of the trial, miti-
gating evidence is "admissible regardless of its admissibility
under the rules governing admission of evidence at criminal
trials." 18 U.S.C. § 3593(c). This lenient standard affords a
defendant the opportunity to present mitigating evidence con-
sistent with the Supreme Court’s directive that in capital cases
the jury must "‘not be precluded from considering, as a miti-
gating factor, any aspect of a defendant’s character or record
and any circumstances of the offense that the defendant prof-
fers as a basis for a sentence less than death.’" Eddings v.
Oklahoma, 455 U.S. 104, 110 (1982) (quoting Lockett v.
Ohio, 438 U.S. 586, 604 (1978) (plurality opinion) (emphasis
in original); see also United States v. Basham, 561 F.3d 302,
331 (4th Cir. 2009), cert. denied, 2010 WL 2160795 (U.S.
June 1, 2010) (noting that the FDPA "‘erects very low barri-
ers’" of admissibility given that "‘the need to regulate the
scope of testimony is less at the penalty phase than at the guilt
phase.’" (quoting United States v. Lee, 274 F.3d 485, 494 (8th
Cir. 2001)).

   This wide berth for the admission of mitigating evidence,
however, "does not mean that the defense has carte blanche
to introduce any and all evidence that it wishes." United
States v. Purkey, 428 F.3d 738, 756 (8th Cir. 2005). The dis-
trict court has the authority "to exclude, as irrelevant, evi-
dence not bearing on the defendant’s character, prior record,
or the circumstances of his offense." Lockett, 438 U.S. at 604
n.12. Moreover, under the FDPA, the district court has the
authority to exclude probative information during the penalty
phase if "its probative value is outweighed by the danger of
creating unfair prejudice, confusing the issues, or misleading
the jury." 18 U.S.C. § 3593(c).

  We review evidentiary rulings at the sentencing phase of a
capital trial for an abuse of discretion. Basham, 561 F.3d at
330. However, if evidence was erroneously admitted during
52                  UNITED STATES v. LIGHTY
this phase of the trial, reversal is not required if the govern-
ment can show beyond a reasonable doubt that the error was
harmless. Id.; see also 18 U.S.C. § 3595(c)(2)(C) (noting, for
"any other legal error requiring reversal . . . that was properly
preserved . . . [t]he court of appeals shall not reverse or vacate
a sentence of death on account of any error which can be
harmless").

                                1

   At the sentencing phase of the trial, the district court pro-
hibited the introduction into evidence of a baby book written
by Lighty’s mother, in which she wrote about her drug use
during her pregnancy with Lighty. At the time Lighty sought
to introduce the baby book, the government was unaware of
its existence because the baby book was not listed on Lighty’s
exhibit list, nor produced pursuant to the district court’s pre-
sentencing order requiring the parties to produce all exhibits
they would use at sentencing. In the district court’s view, the
baby book was not admissible because it was not produced
pursuant to its earlier order.

   Even if the district court erred in refusing to admit the baby
book, any error was harmless beyond a reasonable doubt. The
district court permitted James-Monroe to testify extensively
about information obtained from numerous individuals,
including Lighty himself and others who were never called to
testify, about Lighty’s mother’s drug abuse and criminal his-
tory. Thus, the jury was not precluded from considering
Lighty’s mother’s drug use as a potential mitigating factor; it
was merely precluded from considering cumulative evidence
of such use. Considering the minimal probative value of the
baby book and the overwhelming evidence and jury findings
of serious aggravating factors, any error concerning the baby
book’s exclusion was harmless error. We are confident that
the jury would have reached the same sentence that it did
even if the district court had admitted the baby book. Cf.
Jones v. United States, 527 U.S. 373, 402 (1999) ("Harmless-
                    UNITED STATES v. LIGHTY                   53
error review of a death sentence may be performed in at least
two different ways. An appellate court may choose to con-
sider whether absent an invalid factor, the jury would have
reached the same verdict or it may choose instead to consider
whether the result would have been the same had the invalid
aggravating factor been precisely defined.").

                               2

   During his mitigation case, Lighty called his uncle, Randy
Lighty, as a witness. With the exception of ten months in
1995, Randy Lighty had been in prison his entire adult life.
He testified about his love for Lighty’s mother and how she
used to bring Lighty to visit him in prison. He also described
how, during his ten months of freedom, he took Lighty along
with him when he conducted drug deals, disciplined people
who stole his drugs, and robbed drug dealers, and that he
arranged for Lighty to have sex with a prostitute. According
to Randy Lighty, he wanted Lighty to see these things
because it "would be essential for his upbringing, his survival
in the community."

   Near the conclusion of Randy Lighty’s testimony, Lighty
sought to elicit Randy Lighty’s opinion about whether Lighty
could have a positive influence on others in prison. The dis-
trict court sustained an objection to this question, stating that
defense counsel could elicit testimony from Randy Lighty
about "his own experience, his own relationship, his own
evaluation of this man’s character, but to ask him to extrapo-
late, saying how he will get along in prison if he gets life
imprisonment is not a proper question."

   In Skipper v. South Carolina, 476 U.S. 1 (1986), the
Supreme Court held that it was error to exclude the non-
opinion testimony from two jailors and a visitor that the
defendant had made a good adjustment to prison life during
the seven and one-half months that he was incarcerated before
his trial. Id. at 3. The Court emphasized that "a defendant’s
54                     UNITED STATES v. LIGHTY
disposition to make a well-behaved and peaceful adjustment
to life in prison is itself an aspect of his character that is by
its nature relevant to the sentencing determination." Id. at 7.

   In this case, Randy Lighty’s testimony bore no resemblance
to the kind of testimony that was excluded in Skipper. Unlike
the jailors and visitor in Skipper, Randy Lighty was not asked
about his observations of Lighty’s adjustment to prison life
prior to his trial. Instead, the question posed of Randy Lighty,
whether he believed Lighty would have a positive impact on
those in jail, called for no more than rank speculation about
how Lighty would adjust to life in prison. The exclusion of
such evidence was not an abuse of discretion.42

                                    3

   As the verdict during the guilt phase of the trial was being
taken, Lighty wrote the following letter to his grandmother:

       Ma, I know it’s very hard to do, but please try not
       to upset yourself. Know that I will always be all
       right. No matter what, thank you for everything you
       have done for me. Through it all, when the smoke
       clear[s], it was only you. I put myself in this situa-
       tion and it is I who has to deal with it. Please don’t
       worry yourself. I love you with all my heart and
       soul, and I will miss you dearly. We put up a good
       fight. It just wasn’t good enough. Try to call the fam-
       ily and—something, is it—tell everyone I love them.
       Tell Rich thanks for being a father to me, a very
       good and loving father. And stay strong, also. Love
       you baby, Kenny.
  42
    Lighty also challenges the district court’s exclusion of the prison
adaptability evidence he sought to introduce through the testimony of his
cousin, Jubarlo Thompson. For the reasons stated in this part of the opin-
ion, we reject this argument as well.
                        UNITED STATES v. LIGHTY                           55
Lighty attempted to introduce this letter during the sentencing
phase of the trial, arguing that the letter was relevant to his
character, but the district court excluded it, finding that the
letter constituted an effort by Lighty to allocute to the jury or
to present himself as tenderhearted, without subjecting him-
self to cross-examination.

   Lighty argues that the district court erred in excluding the
letter. More specifically, he argues that the letter was admissi-
ble because it was relevant to his character and because it
refuted the lack of remorse non-statutory aggravating factor.

    With regard to Lighty’s lack of remorse argument, he is
raising it for the first time on appeal, so our review is for plain
error. See United States v. Moussaoui, 591 F.3d 263, 295 (4th
Cir. 2010) (holding that claims raised for the first time on
appeal are reviewed for plain error). Lighty must therefore
establish (1) error, (2) that is plain, and (3) that affects his
substantial rights. United States v. Olano, 507 U.S. 725, 731-
32 (1993). Even then, we will not "correct the forfeited error
. . . unless [it] seriously affect[s] the fairness, integrity or pub-
lic reputation of judicial proceedings." Id. at 731-32 (citation
and internal quotation marks omitted).

   Here, even if Lighty tendered the letter in an effort to rebut
the lack of remorse aggravating factor, the district court
would not have abused its discretion in refusing to admit the
letter, as the letter itself did not express remorse. There is no
admission of guilt or expression of remorse for the death of
Hayes. Rather, the letter expresses concern for Lighty’s fam-
ily and gratitude for the support they gave him throughout the
trial. As such, it was not admissible on the basis that it rebut-
ted the lack of remorse aggravating factor.43
   43
      In a related argument, Lighty contends the exclusion of the letter ren-
dered the lack of remorse aggravating factor unconstitutional because it
forced him into a Hobson’s Choice: testify or forego rebutting the aggra-
vating factor. We reject this argument on several grounds. First, as noted,
the letter did not express remorse for the Hayes killing or tender an admis-
sion of guilt. Moreover, as noted, infra, Lighty was able to introduce
remorse evidence, rendering the letter cumulative.
56                  UNITED STATES v. LIGHTY
   With regard to Lighty’s character argument, this presents a
closer question. On the one hand, the letter demonstrates a
certain level of love for family, loyalty to family, and grati-
tude to family, all of which are relevant to Lighty’s character.
On the other hand, the attempted admission of the letter cer-
tainly was designed as a way to avoid putting Lighty on the
stand and to make an end-run around this court’s precedent
holding that a defendant does not have a constitutional right
to allocution before the jury in a capital sentencing hearing.
United States v. Barnette, 211 F.3d 803, 820 (4th Cir. 2000).

   We need not decide if the letter was admissible character
evidence because any error here is harmless. Essentially, the
same information contained in Lighty’s letter was presented
to the jury through James-Monroe, who testified that Lighty
had concerns about his grandmother and her well-being, as
well as about himself and his family, and that Lighty had felt
badly about what happened to Hayes. Given that the letter
would be, at best, cumulative, any error in its exclusion was
harmless. In short, we harbor no doubt that the jury would
have reached the same sentence that it did even if the district
court had admitted the letter.

                               4

   Lighty also argues the district court improperly limited the
testimony of Dr. Cunningham. As noted earlier, during the
sentencing phase of the trial, Dr. Cunningham testified
regarding a DOJ study that identified certain risk and protec-
tive factors that relate to delinquency and violence.

   Here, to the extent that any error was committed, it was
harmless. The evidence that the district court did not permit
Dr. Cunningham to provide was presented to the jury during
the testimony of James-Monroe, who testified about the pres-
ence of these risk factors in Lighty’s background. Using the
term red flags, James-Monroe went through the list of risk
factors presented by Dr. Cunningham, identified each one that
                    UNITED STATES v. LIGHTY                    57
Lighty exhibited, and detailed the information from various
sources that supported her conclusion. Among others, she
identified the following risk factors in Lighty: prenatal diffi-
culties, his mother’s drug use and depression, the family his-
tory of criminal behavior, family members’ substance abuse,
family management issues, family conflict, parental attitudes,
economic deprivation, community disorganization, transitions
and mobility, availability of firearms, antisocial behavior,
juvenile delinquency, academic failure, lack of commitment
to school, and alienation and rebelliousness. As a result, the
additional opinion evidence from Dr. Cunningham that the
district court decided to exclude was, at best, cumulative of
the evidence presented to the jury though James-Monroe.

                                F

   "We review the district court’s decision to give or refuse to
give a jury instruction for abuse of discretion." United States
v. Passaro, 577 F.3d 207, 221 (4th Cir. 2009), cert. denied,
130 S. Ct. 1551 (2010). "A district court commits reversible
error in refusing to provide a proffered jury instruction only
when the instruction (1) was correct; (2) was not substantially
covered by the court’s charge to the jury; and (3) dealt with
some point in the trial so important, that failure to give the
requested instruction seriously impaired the defendant’s abil-
ity to conduct his defense." Id. (internal quotation marks omit-
ted). "Moreover, we do not view a single instruction in
isolation; rather we consider whether taken as a whole and in
the context of the entire charge, the instructions accurately
and fairly state the controlling law." Id. (internal quotation
marks omitted).

   Prior to the delivery of the district court’s jury instructions
at sentencing, Lighty proposed an instruction related to the
jury’s consideration of aggravating and mitigating circum-
stances. His proposed instruction contained the following lan-
guage: "Regardless of your findings with regard to
aggravating and mitigating factors, you are never required to
58                  UNITED STATES v. LIGHTY
impose a sentence of death." The district court’s instructions
to the jury at sentencing did not contain this language, and
Lighty took exception to this omission at the conclusion of the
instructions. In response to Lighty’s exception, the district
court refused to supplement its instructions, opining that the
proposed language did not set forth a correct statement of the
law.

   Under the FDPA, a death-eligible defendant "shall be sen-
tenced to death if, after consideration of the factors set forth
in section 3592 . . . [,] it is determined that imposition of a
sentence of death is justified." 18 U.S.C. § 3591. Section
3593(e) states as follows:

     [T]he jury . . . shall consider whether all the aggra-
     vating factor or factors found to exist sufficiently
     outweigh all the mitigating factor or factors found to
     exist to justify a sentence of death, or, in the absence
     of a mitigating factor, whether the aggravating factor
     or factors alone are sufficient to justify a sentence of
     death. Based upon this consideration, the jury by
     unanimous vote . . . shall recommend whether the
     defendant should be sentenced to death, to life
     imprisonment without possibility of release or some
     other lesser sentence.

Id. at § 3593(e).

  In Caro, the defendant proposed an instruction which indi-
cated that mercy alone could justify a life sentence:

     [W]hatever findings you make with respect to the
     aggravating and mitigating factors, you are never
     required to impose a sentence of death. . . . More-
     over, even when a sentence of death is fully sup-
     ported by the evidence, Congress has nevertheless
     given each of you the discretion to temper justice
     with mercy. Any one of you is free to decide that a
                    UNITED STATES v. LIGHTY                    59
    death sentence should not be imposed in this case for
    any reason that you see fit.

597 F.3d at 631. The district court in Caro refused to give this
instruction "because it would have told the jury that it could
base its determination on factors not specified in the FDPA."
Id. at 631-32 (citation and internal quotation marks omitted).
According to the Caro district court, the jury could consider
mercy while weighing the aggravating and mitigating factors,
but could not find a death sentence justified under § 3591 and
thereafter refuse to impose the death penalty. Id. at 632.

   On appeal, the defendant challenged the district court’s
refusal to give his proposed mercy instruction, arguing that
§ 3593(e)’s two-sentence structure created a two-step process
whereby "(1) the death penalty might be found justified, with
aggravating factors sufficiently outweighing mitigating fac-
tors, but (2) the jury might nonetheless impose a lesser sen-
tence out of mercy." Id. We rejected the defendant’s argument
as unpersuasive for two reasons. First, we observed that the
opening clause of § 3593(e)’s second sentence ("Based upon
this consideration") referred back to the preceding sentence,
thereby implying that when selecting a sentence the jury may
consider only whether the death penalty is justified. Id. Sec-
ond, we observed that "‘§ 3591 states plainly that an eligible
defendant shall be sentenced to death if . . . it is determined
that imposition of a sentence of death is justified,’" Id. at 632-
33 (quoting 18 U.S.C. § 3591), and that we are required to
read "§§ 3591 and 3593(e) in harmony." Id. at 633.

   In our case, Lighty’s challenge to the district court’s refusal
to instruct the jury that it was never required to impose the
death penalty regardless of its findings with regard to aggra-
vating and mitigating factors is foreclosed by Caro. Lighty’s
proposed language would have allowed the jury to impose a
life sentence after it found the death sentence justified under
§ 3591. However, under Caro, once the jury concludes a
60                  UNITED STATES v. LIGHTY
death sentence is justified under § 3591, it must impose the
death penalty.

                               G

  We review the legal sufficiency of an indictment de novo.
United States v. Bolden, 325 F.3d 471, 486 (4th Cir. 2003).

   Prior to trial, the government provided notice (albeit not in
the indictment) of its intent to prove four non-statutory fac-
tors: (1) Lighty caused injury, harm, and loss to Hayes’ family
and friends; (2) Lighty’s lack of remorse; (3) Lighty commit-
ted other criminal acts of violence, including the Afton Street
Shooting; and (4) Lighty committed the offenses charged
while under court-ordered supervision for previous offenses.

   Lighty argues that the government was required to allege in
the indictment the non-statutory aggravating factor concern-
ing the Afton Street Shooting. We disagree.

   In Higgs, we soundly rejected the argument that non-
statutory aggravating factors must be alleged in the indict-
ment, observing:

     The finding of a nonstatutory aggravator alone will
     not support imposition of the death penalty. Rather,
     the purpose of nonstatutory aggravators is to aid the
     factfinder in selecting the appropriate sentence from
     the available options, i.e., death or life imprison-
     ment. Thus, the sentencer determines whether a
     defendant eligible for the death penalty should in
     fact receive that sentence. What is important at the
     selection stage is an individualized determination on
     the basis of the character of the individual and the
     circumstances of the crime. . . . Because nonstatutory
     aggravating factors do not increase the available
     punishment to which a defendant might be subjected,
     they are not required to be alleged in the indictment.
                        UNITED STATES v. LIGHTY                           61
353 F.3d at 298-99 (internal quotation marks omitted). Cases
from other circuits are consistent with Higgs. See, e.g.,
Purkey, 428 F.3d at 749-50; United States v. Bourgeois, 423
F.3d 501, 507-08 (5th Cir. 2005).

   Lighty contends that Higgs is no longer good law because
it was decided before Blakely v. Washington, 542 U.S. 296
(2004). However, Higgs is consistent with Blakely because a
non-statutory aggravating factor does not allow for the impo-
sition of a more severe sentence than could have been
imposed without the presence of the factor. See id. at 303-04
("In other words, the relevant ‘statutory maximum’ is not the
maximum sentence a judge may impose after finding addi-
tional facts, but the maximum he may impose without any
additional findings. When a judge inflicts punishment that the
jury’s verdict alone does not allow, the jury has not found all
the facts which the law makes essential to the punishment, . . .
and the judge exceeds his proper authority.") (citation and
internal quotation marks omitted). Thus, a non-statutory
aggravating factor is not one of those "facts legally essential
to the punishment" that must be included within the indict-
ment. See id. at 313 ("As Apprendi held, every defendant has
the right to insist that the prosecutor prove to a jury all facts
legally essential to the punishment."). Moreover, we note that
several courts have upheld the omission of non-statutory
aggravating factors post-Blakely. See Purkey, 428 F.3d at
749-50; Bourgeois, 423 F.3d at 507-08.44
   44
      Lighty also argues that his sentence was constitutionally infirm
because the sole statutory aggravating factor alleged by the government
(death during the commission of another crime under § 3592(c)(1)) failed
to sufficiently narrow the class of persons eligible for the death penalty as
required by the Eighth Amendment. See Lowenfield v. Phelps, 484 U.S.
231, 244 (1988) ("To pass constitutional muster, a capital sentencing
scheme must ‘genuinely narrow the class of persons eligible for the death
penalty and must reasonably justify the imposition of a more severe sen-
tence on the defendant compared to others found guilty of murder.’"
(quoting Zant, 462 U.S. at 877). We reject this argument for the simple
reason that the criminal intent factors in § 3591(a)(2) and the § 3592(c)
62                      UNITED STATES v. LIGHTY
                                     H

   The FDPA requires us to "consider whether the sentence of
death was imposed under the influence of passion, prejudice,
or any other arbitrary factor," 18 U.S.C. § 3595(c)(1), in vio-
lation of the Fifth, Sixth, and Eighth Amendments. In under-
taking this duty, "we look to the record to see if these factors
motivated the jury’s recommendation of the death penalty,
including an analysis of the aggravating factors to see if the
jury had an abundance of evidence to support imposition of
the death penalty." Higgs, 353 F.3d at 332.

   Lighty argues that numerous trial errors infected the pro-
ceedings such that his death sentence is invalid under
§ 3595(c)(1). We disagree. We find no basis upon which to
conclude that the jury imposed the death penalty under
improper influence. "[W]hile [death penalty] proceedings
must be free from passion, prejudice, and other arbitrary fac-
tors, a death penalty case will not be emotionless." Id. at 333
(citation and internal quotation marks omitted). Here, we find
no indication that the jury was swayed by emotion rather than
reason in deciding to impose Lighty’s death sentence. Indeed,
the district court properly instructed the jury not to rely on
any arbitrary factors, and the government’s evidence support-
ing the death penalty was unquestionably strong. Cf. United
States v. Paul, 217 F.3d 989, 1005 (8th Cir. 2000) ("In light
of the substantial evidence supporting the aggravating factors
found by the jury, we cannot say that the sentence of death

aggravating factors sufficiently narrow the class of persons eligible for the
death penalty in homicide cases to pass muster under the Eighth Amend-
ment. See United States v. Hall, 152 F.3d 381, 417 (5th Cir. 1998) (hold-
ing that, with respect to the charge of kidnapping resulting in death, the
§ 3592(c)(1) aggravating factor and the criminal intent factors in
§ 3591(a)(2) performed the necessary narrowing function under the Eighth
Amendment), abrogated on other grounds by United States v. Martinez-
Salazar, 528 U.S. 304 (2000).
                     UNITED STATES v. LIGHTY                   63
was imposed under the influence of passion, prejudice, or any
other arbitrary factor.").

                                     I

   Lighty argues that the district court erred in denying him
discovery on his selective-prosecution claim, which alleged
that the death penalty was not being pursued against non-
African Americans who had committed crimes similar to
those allegedly committed by Lighty.45 In particular, Lighty
claims that discovery is warranted because of the particular-
ized need he demonstrated below. His evidence supporting his
discovery request consisted of the following: (1) as of January
26, 2004, of the 312 federal death penalty prosecutions, 52%
of the defendants were African-Americans; (2) as of January
26, 2004, eighteen of the twenty-six inmates on federal death
row were African-Americans; (3) as of January 26, 2004,
African-Americans accounted for roughly 12% of the coun-
try’s total population, 40% of the federal prisoners, 22% of
the federal defendants convicted of murder, and 21.6% of fed-
eral defendants charged with violent offenses; and (4)
between 1995 and April 1, 2005, all sixteen of the federal
defendants that faced the death penalty in the District of
Maryland were African-Americans.

   A selective-prosecution claim asks a court to exercise judi-
cial power over a special province of the Executive Branch
and, accordingly, must pass a high threshold in order to suc-
ceed. United States v. Armstrong, 517 U.S. 456, 464 (1996).
The Executive’s discretion is not, however, limitless. Equal
protection demands that "the decision whether to prosecute
may not be based on an unjustifiable standard such as race,
religion, or other arbitrary classification." Id. (internal quota-
tion marks omitted). In addition, "[a] defendant may demon-
strate that the administration of a criminal law is directed so
exclusively against a particular class of persons . . . with a
  45
    Lighty is an African-American.
64                  UNITED STATES v. LIGHTY
mind so unequal and oppressive that the system of prosecu-
tion amounts to a practical denial of equal protection of the
law." Id. at 464-65 (internal quotation marks omitted).

   In order to obtain discovery on a selective-prosecution
claim, a defendant must make "a credible showing of different
treatment of similarly situated persons." Id. at 470. This
showing "should itself be a significant barrier to the litigation
of insubstantial claims." Id. at 464. In deference to executive
discretion, we have held that "defendants are similarly situ-
ated when their circumstances present no distinguishable
legitimate prosecutorial factors that might justify making dif-
ferent prosecutorial decisions with respect to them." United
States v. Olvis, 97 F.3d 739, 744 (4th Cir. 1996). Finally,
"when we review a district court’s discovery order in support
of a selective-prosecution claim, we are determining the legal
adequacy of the evidence. We review the legal adequacy of
evidence de novo." Id. at 743.

   In this case, Lighty made no showing that he was similarly
situated to non-African-Americans who were not facing the
death penalty for engaging in similar conduct engaged in by
him. The lack of such evidence is fatal to his attempt to obtain
discovery because such evidence is necessary to show that
there were no "distinguishable legitimate prosecutorial fac-
tors" that would justify a "different prosecutorial decision[ ]."
Id. at 744; id. (noting that prosecutorial decisions may be
based on "such factors as the strength of the evidence against
a particular defendant, the defendant’s role in the crime,
whether the defendant is being prosecuted by state authorities,
the defendant’s candor and willingness to plead guilty, the
amount of resources required to convict a defendant, the
extent of prosecutorial resources, the potential impact of a
prosecution on related investigations and prosecutions, and
prosecutorial priorities for addressing specific types of illegal
conduct"). Accordingly, the district court did not err in deny-
ing discovery on Lighty’s selective-prosecution claim.
                   UNITED STATES v. LIGHTY                  65
                               J

  Lighty also argues that the death penalty is per se cruel and
unusual punishment under the Eighth Amendment. This argu-
ment is foreclosed by both Supreme Court and circuit prece-
dent. Gregg v. Georgia, 428 U.S. 153, 187 (1976); Higgs, 353
F.3d at 333.

                              K

   We review de novo Lighty’s challenge to the consecutive
terms of imprisonment imposed for his § 924(c) firearm con-
victions on Counts Four and Five. Higgs, 353 F.3d at 333.
The district court imposed consecutive sentences of five
years’ imprisonment, twenty-five years’ imprisonment, and
twenty-five years’ imprisonment, respectively, on Count
Three (forcibly placing Hayes at gunpoint inside the Lincoln
Continental during and in relation to the kidnapping of Hayes
and during and in relation to the conspiracy to kidnap Hayes),
Count Four (pointing a firearm at Forrest during and in rela-
tion to the conspiracy to kidnap Hayes), and Count Five (the
shooting of Hayes during and in relation to the kidnapping of
Hayes and during and in relation to the conspiracy to kidnap
Hayes). The twenty-five year sentences were imposed pursu-
ant to § 924(c)’s requirement of such enhanced penalties for
all "second or subsequent" convictions. 18 U.S.C. § 924(c)(1).

  Lighty challenges the two twenty-five year consecutive
sentences, arguing that they were not "second or subsequent"
within the meaning of § 924(c)(1) because all three counts
arose from "one criminal occurrence" and because they were
"based on the same predicate offense." Lighty’s Br. at 146.

   In United States v. Camps, 32 F.3d 102 (4th Cir. 1994), we
addressed the question of whether multiple consecutive sen-
tences could be imposed under § 924(c)(1) if those convic-
tions arose out of the events of a single predicate offense—in
Camps’ case, a drug conspiracy. Id. at 106-09. We answered
66                  UNITED STATES v. LIGHTY
that question in the affirmative, noting that multiple, consecu-
tive sentences under § 924(c)(1) are appropriate whenever
there have been multiple, separate acts of firearm use or car-
riage, even when all of those acts relate to a single predicate
offense. Id.; id. at 108 (noting that, if "multiple uses of . . .
weapons . . . could not be punished with multiple consecutive
sentences, there would be little deterrence against armed drug
dealers using those weapons repeatedly during a lengthy drug
conspiracy").

   In this case, there were three separate uses of a firearm: (1)
the brandishing of a firearm at Hayes during his initial sei-
zure; (2) the brandishing of a firearm at Forrest; and (3) the
shooting of Hayes. Because we have three separate uses dur-
ing and in relation to a crime of violence, the district court did
not err when it imposed the twenty-five year consecutive sen-
tences on Counts Four and Five.

                                L

   "Pursuant to the cumulative error doctrine, the cumulative
effect of two or more individually harmless errors has the
potential to prejudice a defendant to the same extent as a sin-
gle reversible error." Basham, 561 F.3d at 330 (citation, alter-
ations, and internal quotation marks omitted). "To satisfy this
requirement, such errors must so fatally infect the trial that
they violated the trial’s fundamental fairness." Id. (citation
and internal quotation marks omitted).

   In this case, although we recognized (and assumed) a few
harmless errors, they were not widespread or prejudicial
enough to have fatally infected Lighty’s trial or sentencing
hearing. The proceeding below adhered to fundamental fair-
ness. There is overwhelming evidence of guilt in the record
and any possible error did not play a role in the outcome of
either phase of Lighty’s trial. Moreover, each aggravating fac-
tor (both statutory and non-statutory) determined by the jury
was well supported by the record. Finally, we cannot see how
                     UNITED STATES v. LIGHTY                   67
cumulative error could have caused the jury to weigh the rele-
vant sentencing factors any differently.

                                 M

  Lighty argues that the district court erred by denying his
request for a new trial or, in the alternative, a new sentencing
hearing. We disagree.

                                 1

   On July 23, 2006, approximately five months after Lighty
was sentenced, JM was arrested on felony gun charges.46 He
was interviewed by law enforcement officers from the Wash-
ington, D.C. police department and the PGPD. During his
interview, JM made statements concerning the Hayes kidnap-
ping and murder and the role that Mathis played in those
crimes. In a letter dated March 29, 2007, the government
informed Lighty, Flood, and Wilson that JM provided infor-
mation concerning the Hayes kidnapping and murder. The let-
ter summarized the information JM provided as follows:

       Tony Mathis was killed because of the murder of the
       MPDC officer’s son [Hayes] who was abducted
       from D.C., thrown in the trunk of a vehicle and shot
       in PG County by Tony, Slug and Bud [(Flood)].
       [JM] advised that Tony Mathis was the shooter.
       "Bud" and "Slug" were also involved. [JM] further
       stated that after the murder, they kept the victim in
       the trunk and Tony drove around and showed his
       body to drug dealers in the Iverson Street area. Tony
       shot him because the victim had approached Tony’s
       baby’s mother and tried to get her telephone number.
       According to [JM], Tony was killed because he and
       Slug were out of prison and Bud received three life
       sentences, even though Tony was the shooter. [JM]
  46
    Like CW, JM is referred to herein pseudonymously.
68                  UNITED STATES v. LIGHTY
     also said Tony was killed because he was out there
     robbing people.

   In December 2007, Lighty filed a motion for new trial
based on this newly discovered evidence. Prior to the eviden-
tiary hearing, Lighty added a new claim, premised on CW’s
recantation of his trial testimony.

   At the evidentiary hearing, JM testified that, on the evening
of January 3, 2002, he and his friend "Smoke" started walking
down Iverson Street when they came across a few people in
a parking lot standing by a car with its trunk open. JM identi-
fied the people present in the parking lot as Mathis, "Dog
Face," "Fats," "Slug," "Bug," and "Domino." He did not see
Lighty or Wilson in the parking lot. As they approached
Mathis, Smoke said "whoa" and then JM saw there was a
body in the trunk. Not wanting to be involved, JM and Smoke
immediately left. JM and Smoke told friends a short time later
about what they had seen, and one of their friends responded,
"that’s Tony just being Tony."

   Days after seeing Mathis in the parking lot, JM encountered
Mathis again, this time arguing with his baby’s mother
(Hampton) in front of her house. Mathis left the house and
started walking with JM. JM told Mathis that he had been
"acting stupid" and "wilding out," apparently referring to the
fact that JM had seen Mathis displaying a body in the trunk
of a car. Mathis responded, "You know, niggers think it’s
sweet. They think they can just holler at [a baby’s mother]
and get away with it." According to JM, he understood Tony
to be upset about Hayes "trying to holler at [Hampton], so he
set him up and killed him." In another portion of his testi-
mony, however, JM acknowledged that Mathis never told him
he kidnapped or murdered Hayes.

   On February 14, 2009, CW was interviewed by counsel for
Lighty and signed a declaration recanting parts of his trial tes-
timony. In his declaration, CW admitted that he was lying
                    UNITED STATES v. LIGHTY                   69
when he testified at Lighty’s trial that Lighty confessed to
shooting Hayes. He acknowledged that he also lied about
Lighty taking Hayes’ shoes and coat. He explained that, when
he gave the statements to the police in 2002, he was under
arrest and facing serious charges. Facing this pressure, CW
lied to the police officers by telling them that Lighty had
admitted to killing Hayes.

   In his declaration, CW also indicated that Mathis was the
person who confessed to him about shooting Hayes. He fur-
ther indicated that Mathis warned him that he (Mathis) "was
still on the street."

   Because CW asserted his Fifth Amendment right and
refused to testify at the evidentiary hearing, Lighty’s investi-
gator, George Steel, who was present during CW’s interview,
testified regarding CW’s statements. Steel testified concern-
ing CW’s motivations to recant his trial testimony. Steel
stated that CW thought "his life would be negatively impacted
by coming forward and saying this, but he had to do it
because it was the right thing to do, and he felt very bad about
Mr. Lighty getting the death penalty based on the statements
he had said that weren’t right." Steel also testified that CW
specifically said that he was not recanting his testimony
because of the threats he had received. Steel acknowledged
that CW knew there were "people out there" who were "angry
at [him] for having testified and snitched."

   After hearing the argument of counsel, the district court
denied Lighty’s motion. In reaching its decision, the district
court recognized that it "should and must consider the credi-
bility of the defendant’s new witnesses as well as the credibil-
ity of all witnesses and the trial evidence in order to determine
whether or not the new evidence would probably lead to an
acquittal in the event of a retrial."

   With regard to JM’s testimony, the district court concluded
that, at most, JM said
70                  UNITED STATES v. LIGHTY
     he saw Tony Mathis at about the time he believed
     was the murder of Hayes where Mathis had a body
     in the car, and he did not say I killed this man as
     was—as is represented, has been represented by
     defense counsel throughout the argument, but simply
     that words to the effect that someone who messes
     with your baby’s mother needs to know they can’t
     get away with it or words to that effect. And from
     that, the inference is offered that Mathis was sug-
     gesting that he had killed that person in the car,
     which was inferred to by [JM] to be Hayes, and that
     this was the reason that Hayes was being killed.

   The district court found that there were a "lot of reasons to
doubt[ ]" JM’s testimony. First, the district court observed
that JM had waited years before he came forward to say any-
thing about this case. It determined that JM’s testimony was
not credible because "he’s consciously telling an untruth or
because he’s confused." It further observed that JM had previ-
ously provided information to detectives about another mur-
der in which the motive was that the victim was involved with
the suspect’s baby’s mother, and suggested that JM may have
confused the incidents. The district court concluded that
"there is no real credibility to what, to what he said in that cir-
cumstance." By contrast, the district court found the trial evi-
dence, which contradicted JM’s statements, to be far more
reliable. Based on all of this information, the district court
concluded that JM’s testimony would not have made a differ-
ence in the outcome of the trial.

   With regard to CW’s recantation, the district court deter-
mined that CW had given extensive prior statements—before
the grand jury, at two separate trials, and in written statements
to the police—that were "corroborated by a number of other
statements and evidence in the trial." In reaching its credibil-
ity determination, the district court also considered the fact
that CW had been threatened by members of the community
because he testified against Lighty and the delay between
                    UNITED STATES v. LIGHTY                   71
CW’s testimony and his recantation which occurred years
later.

  The district court concluded:

    I don’t find any credibility at all to [CW]’s so-called
    recantation. I simply do not. I think the statements
    that he made, although there were some errors in the
    statements that he made, were essentially corrobo-
    rated by other facts in the case. I don’t know that he
    had—he certainly was under pressure to say some-
    thing helpful to himself, but that’s the situation that
    every cooperating witness finds himself in in order
    to make a deal. It doesn’t make him more or less
    credible. There was other evidence that I think but-
    tressed his credibility, and I find that under the cir-
    cumstances, to the extent that he recanted, he was
    doing that because he was trying to make amends for
    having fingered somebody who was part of this com-
    munity in the face of some real community concern,
    and he was hoping to salvage himself, particularly
    by pointing out that Mr. Mathis no longer with us
    would not be able to respond. Easy enough to desig-
    nate Mr. Mathis as the shooter in this case instead of
    Mr. Lighty, and then it becomes a very convenient
    package.

The district court reiterated its credibility assessment stating:

    Again, [it] makes no difference as far as [CW is]
    concerned because I think [CW] was threatened, and
    I think he was brought in, and I think he changed his
    testimony because he was trying to salvage a bad sit-
    uation, but I think that there’s [sic] his credibility,
    frankly, under all the circumstances is just nil.

                               2

  A district court’s order granting or denying a motion for
new trial under Rule 33 is reviewed for abuse of discretion.
72                  UNITED STATES v. LIGHTY
United States v. Fulcher, 250 F.3d 244, 249 (4th Cir. 2001).
Under Rule 33 of the Federal Rules of Criminal Procedure,
"[u]pon the defendant’s motion, the court may . . . grant a new
trial . . . if the interest of justice so requires." Fed. R. Crim.
P. 33. To receive a new trial based on newly discovered evi-
dence under Rule 33, a defendant must demonstrate: (1) the
evidence is newly discovered; (2) he has been diligent in
uncovering it; (3) it is not merely cumulative or impeaching;
(4) it is material to the issues involved; and (5) it would prob-
ably produce an acquittal. Fulcher, 250 F.3d at 249.

   With regard to the fifth prong, the "district court is required
to make a credibility determination as part of its probability-
of-acquittal inquiry." United States v. Kelly, 539 F.3d 172,
189 (3d Cir. 2008); see also United States v. Grey Bear, 116
F.3d 349, 350 (8th Cir. 1997) ("It is the job of the district
court, either on affidavits or after an evidentiary hearing (as
was the case here), to decide whether the newly discovered
evidence is credible, . . . and, if so, whether it would probably
produce an acquittal if a new trial were held."); United States
v. Gantt, 298 F.2d 21, 23 (4th Cir. 1962) (noting the district
court’s fact-finding role where the credibility of the newly
discovered evidence is in question). In making this credibility
determination, a district court should focus on whether a jury
probably would reach a different result upon hearing the new
evidence. Kelly, 539 F.3d at 189. Of course, if the district
court does not find a witness credible, it follows that the dis-
trict court would not find the witness sufficiently persuasive
to enable the district court to conclude that the witness’s testi-
mony would probably produce an acquittal at a new trial. Id.;
at 189 n.14; Grey Bear, 116 F.3d at 351. "To make a determi-
nation under this standard, the district court cannot view the
proffered testimony in a vacuum; it must weigh the testimony
against all of the other evidence in the record, including the
evidence already weighed and considered by the jury in the
defendant’s first trial." Kelly, 539 F.3d at 189.

  When a witness recants testimony given at trial, a new trial
should be granted only when: (1) the court is reasonably satis-
                    UNITED STATES v. LIGHTY                   73
fied that the testimony given by a material witness is false; (2)
without the evidence a jury might have reached a different
conclusion; and (3) the party seeking the new trial was taken
by surprise when the false testimony was given and was
unable to meet it or did not know of its falsity until after the
trial. United States v. Wallace, 528 F.2d 863, 866 (4th Cir.
1976); see also United States v. Carmichael, 726 F.2d 158,
160 (4th Cir. 1984) (noting the "[f]indings of the district court
made on a motion for a new trial based on newly discovered
evidence should not be disturbed except for most extraordi-
nary circumstances"). The failure to meet any one of the Wal-
lace test’s three prongs is fatal. Carmichael, 726 F.2d at 159.
Post-trial recantations of testimony are "looked upon with the
utmost suspicion." United States v. Johnson, 487 F.2d 1278,
1279 (4th Cir. 1973) (citation and internal quotation marks
omitted).

                               3

   With regard to JM’s testimony, the district court properly
found that JM’s testimony was not credible. There were
numerous inconsistencies between his testimony at the evi-
dentiary hearing and earlier statements he made to investiga-
tors. Moreover, the timing of JM’s testimony, and his motives
for making such testimony, undermine the testimony’s credi-
bility. For example, in his initial statement to police, JM
stated that Mathis shot Hayes and then drove around with
Hayes’ body in the trunk of his car as he showed it to drug
dealers in the Iverson Street area. In a later interview with
Agent Bradley, JM placed the murder in the wrong season,
stating that it was summer of 2003 or 2004 because the tem-
perature was warm, and he claimed to have seen Hayes’ body
in the trunk of a light brown vehicle. Moreover, JM had been
a police informant for several years prior to telling the police
that he knew anything about Hayes’ murder, but he waited
until 2006 to come forward about what he purported to know.
And, of course, JM did not provide his statement implicating
74                  UNITED STATES v. LIGHTY
Mathis as Hayes’ shooter until after Mathis had been mur-
dered.

   After finding JM not credible, the district court properly
turned to the question of whether JM’s testimony would prob-
ably have produced an acquittal. The district court considered
all of the trial evidence, including Ebony Miller’s testimony
that Lighty confessed within hours of the murder and pro-
vided details of the kidnapping and murder. Those details
included the fact that Lighty had picked Hayes up off Ala-
bama Avenue and brought him back to Keating Street to face
allegations that he had tried to steal Scott’s car. Lighty
directed her to a location on Keating Street where he said he
forced the victim to face his friends, and the location where
Hayes was found by the PGPD. Phauls identified the same
location as the place where she was directed to stop her car
so Lighty, Flood, and Wilson could check the street for blood,
and Scott identified that location as the place where an older
model car pulled up and a voice asked words to the effect of,
"Yogi, was this him?" Moreover, there was plenty of flimsy
evidence concerning Mathis’ role in the crimes before the
jury, which the jury understandably rejected, and JM’s testi-
mony simply would have added to this flimsiness.

   In sum, after presiding over Lighty’s trial and listening to
the proposed testimony of JM, the district court did not abuse
its discretion when it determined JM’s testimony was incredi-
ble and would not have probably resulted in an acquittal.

  With regard to CW’s recantation, the district court had
ample opportunity to assess CW’s credibility at trial.
Although there were some inconsistencies in CW’s trial testi-
mony, the district court certainly was in the best position to
determine if CW’s trial testimony was credible. Moreover,
CW’s trial testimony was corroborated by the trial testimony
of other witnesses, as well as physical evidence. With so
much evidence corroborating CW’s trial testimony and under-
cutting his post-trial recantation (e.g., the timing of the recan-
                      UNITED STATES v. LIGHTY                        75
tation, community pressure), we cannot take issue with the
district court’s conclusion that the material portions of CW’s
trial testimony were not false.47

                                  III

                                  A

   We review alleged Confrontation Clause violations under
the de novo standard of review. United States v. Rivera, 412
F.3d 562, 566 (4th Cir. 2005).

   At trial, CW testified concerning certain statements Lighty
made to CW about Hayes’ kidnapping and murder. Specifi-
cally, Lighty told CW that "he went down 8th Street [in the
Lincoln Continental], kidnapped a dude or whatever, threw
him in the trunk of the car and took him back on the Maryland
side and shot him in the head." Lighty added that, as he
approached the victim, he "asked him for some PCP." Lighty
said that, after shooting Hayes, he took his coat and Nike
shoes off to make it "look like a robbery." On cross-
examination, when asked by Lighty’s counsel "how many
other people . . . were there [during the kidnapping]," CW
said "three other people." The reference to "three other peo-
ple" was a redacted version of the statement Lighty made to
CW. In the non-redacted statement, Lighty told CW that
Flood, Wilson, and Mathis "were with him when he went up
on 8th Street." At trial, to protect Flood’s Confrontation
Clause rights, the district court refused to allow CW to refer
to Flood, Wilson, and Mathis by name, but permitted CW to
make reference to "three other people."

  Flood argues that his rights under the Confrontation Clause
  47
    Lighty also contends that his newly-discovered evidence entitles him
to a new sentencing hearing. We reject this argument because the newly-
discovered evidence was not credible and would not probably have
resulted in a different sentence.
76                  UNITED STATES v. LIGHTY
of the Sixth Amendment were violated when the district court
permitted CW to testify that Lighty was accompanied by
"three other people." According to Flood, it is clear from
CW’s testimony that the "‘three others’ Lighty was referring
to were Flood, Wilson and Mathis." Flood’s Br. at 17.

   In Bruton, the Supreme Court held that, in certain circum-
stances, admission of a non-testifying co-defendant’s confes-
sion that inculpates the defendant violates the Sixth
Amendment’s Confrontation Clause because the defendant
has no opportunity for cross-examination. 391 U.S. at 126;
see also United States v. Campbell, 935 F.2d 39, 43 (4th Cir.
1991) (holding that Bruton prohibits the admission of a state-
ment of a non-testifying co-defendant "if it could be fairly
understood to incriminate the accused"). However, if a non-
testifying co-defendant’s statement is redacted to eliminate
any reference to the defendant, Richardson v. Marsh, 481
U.S. 200, 211 (1987), or if "the defendant’s name is replaced
by a symbol or neutral pronoun," United States v. Vogt, 910
F.2d 1184, 1191 (4th Cir. 1990), such statement is admissible.
If a proffered statement of one non-testifying co-defendant
becomes incriminating against another by virtue of an infer-
ence from other evidence at trial, the Confrontation Clause
may not be offended if those statements are redacted and a
proper limiting jury instruction is given. Richardson, 481 U.S.
at 208-09.

   On the other hand, redactions that obviously identify the
defendant, even without naming him, effect a constitutional
violation that cannot be cured by a jury instruction. Gray v.
Maryland, 523 U.S. 185, 195-96 (1998). Gray differentiates
between statements that incriminate by inference or only
when linked with later evidence and those that obviously refer
to a particular person or involve inferences a jury could make
even without additional evidence. Id. at 196. Only in the latter
instance does a constitutional violation occur. Id.

  For example, in response to the question, "Who was in the
group that beat [the victim]?," the response "Me, deleted,
                   UNITED STATES v. LIGHTY                  77
deleted, and a few other guys" obviously incriminates two co-
defendants of the crime of murdering the victim. Id. (internal
quotation marks omitted). After Gray, however, we have con-
tinued to allow general references to "another person" or "an-
other individual" in such statements, because "[t]he Supreme
Court has strongly implied that such statements do not offend
the Sixth Amendment." United States v. Akinkoye, 185 F.3d
192, 198 (4th Cir. 1999). The implication to which Akinkoye
refers is the Supreme Court’s explicit pondering in Gray
about "[w]hy could the witness not, instead, have said: ‘Ques-
tion: Who was in the group that beat [the victim]? Answer:
Me and a few other guys,’" suggesting that such a neutral
response would have been acceptable. Gray, 523 U.S. at 196.

  In Akinkoye, the non-testifying co-defendants’ confessions
were retyped, with the defendants’ respective names replaced
with the neutral phrase "another person" or "another individ-
ual," and the statements were read to the jury. 185 F.3d at
198. So redacted, neither confession facially implicated the
other defendant. Id.

   We find no constitutional violation in Flood’s case. CW’s
testimony concerning the statements made by Lighty are like
those in Akinkoye and unlike the offending statements in
Gray. In Gray, the defendants’ names were redacted in
response to the direct question of who beat the victim. It was
clear to the jury upon hearing the non-testifying co-
defendant’s response that the statement had been altered by
the deletion of two names. Gray, 523 U.S. at 196. Here, as in
Akinkoye, there was no way to facially identify the three other
people without more information. Also, unlike in Gray, it
would have been unclear to the jury that the statements had
been altered at all. Indeed, only when Lighty’s out-of-court
statement to CW is linked with in-court testimony, which
Flood had an opportunity to challenge through cross-
examination, might one infer that the out-of-court statement
refers to Flood.
78                   UNITED STATES v. LIGHTY
   Richardson holds that where a non-testifying co-
defendant’s redacted out-of-court statement identifies the
defendant by implication when linked with evidence at trial,
such statement is admissible so long as a proper limiting jury
instruction is given. 481 U.S. at 208-09. Here, the district
court issued jury instructions admonishing jurors not to con-
sider Lighty’s out-of-court statements in the case against
Flood. Accordingly, we find no violation of Flood’s Confron-
tation Clause rights in this case.48

                                 B

   We review the decision of the district court to provide a
particular jury instruction for an abuse of discretion. United
States v. Abbas, 74 F.3d 506, 513 (4th Cir. 1996). A willful
blindness instruction allows the jury to impute the element of
knowledge of an illegal activity to the defendant. United
States v. Schnabel, 939 F.2d 197, 203 (4th Cir. 1991). It is
appropriate to give such an instruction when the defendant
claims lack of guilty knowledge in the face of evidence sup-
porting an inference of deliberate ignorance. Abbas, 74 F.3d
at 513. A willful blindness instruction should be given only
in "rare circumstances," United States v. Ruhe, 191 F.3d 376,
385 (4th Cir. 1999), because the instruction presents the dan-
ger of allowing the jury to convict based on an ex post facto
theory (he should have been more careful) or to convict on a
negligence theory (the defendant should have known his con-
duct was illegal). United States v. Mancuso, 42 F.3d 836, 846
(4th Cir. 1994).

  At the government’s request, the district court gave the fol-
lowing instruction on willful blindness:

       You may infer that a defendant acted knowingly
  48
    Because Flood’s Confrontation Clause rights were not violated, we
reject Flood’s related argument that the admission of CW’s testimony
required severance.
                    UNITED STATES v. LIGHTY                   79
    from circumstantial proof or from proof that a defen-
    dant deliberately closed his eyes to what would oth-
    erwise have been obvious to him. Stated another
    way, a defendant’s knowledge of a fact may be
    inferred from . . . blindness to the existence of that
    fact. Willful blindness exists when a defendant
    whose suspicion has been aroused deliberately fails
    to make further inquiries. If you find that a defendant
    had a strong suspicion that someone withheld impor-
    tant facts—he has shut his eyes for fear what he
    would learn—you may conclude that that defendant
    acted knowingly. Actual knowledge and deliberate
    or conscious avoidance of knowledge are the same
    thing.

   As part of its instructions on knowledge, the district court
reminded the jury that: (1) a defendant acts knowingly if the
defendant "acts intentionally and voluntarily, not because of
ignorance, mistake, accident or carelessness"; and (2) a "de-
fendant’s acts must have been the product of his conscious,
objective—must have been the product of his objective con-
science rather than the product of a mistake or accident."

  Flood contends that the district court erred when it gave the
willful blindness instruction. We agree, as the government
had no legitimate basis for asking for such an instruction.

   All of the government’s evidence tended to show that
Flood was an active participant in the conspiracy to kidnap,
the kidnapping resulting in murder, and the firearms charges.
Indeed, the government argued to the jury that Flood "was an
active participant in the conspiracy to kidnap Mr. Hayes, and,
indeed, an active participant in the kidnapping." The govern-
ment’s argument was premised on its evidence showing that
Flood "provided the car and the phone that made the commis-
sion of [the kidnapping resulting in murder] possible from its
inception, . . . [and that] [w]ithout Flood’s assistance, without
his aid, that crime could not have been successful." There
80                  UNITED STATES v. LIGHTY
simply was no evidence that Flood deliberately avoided, or
closed his eyes to, Hayes’ kidnapping and murder. Moreover,
Flood’s defense was not premised on the notion that he was
unaware of what was transpiring around him. Rather, his
defense was that he was not present at all during the kidnap-
ping and murder of Hayes. Under such circumstances, a will-
ful blindness instruction was not appropriate because the
evidence did not suggest that Flood engaged in deliberate acts
to avoid actual knowledge of the kidnapping resulting in mur-
der, though the evidence did show that he denied knowledge
of the operative fact of the kidnapping resulting in murder
itself. Mancuso, 42 F.3d at 846-47 (holding that willful blind-
ness was proper where defendant deliberately avoided learn-
ing about the fraudulent scheme).

   When a district court errs in giving a willful blindness
instruction, we must assess whether such error is harmless.
Harmless error will be found where there is sufficient evi-
dence in the record of actual knowledge on the defendant’s
part. See Mattingly v. United States, 924 F.2d 785, 792 (8th
Cir. 1991) (holding that erroneous provision of willful blind-
ness instruction was harmless where there was sufficient evi-
dence to support actual knowledge); see also United States v.
Mari, 47 F.3d 782, 785-86 (6th Cir. 1995) (holding that provi-
sion of a willful blindness instruction that is not supported by
the record but that contains the proper legal standard is harm-
less as a matter of law because the jury "will consider the the-
ory, and then dismiss it for what it is—mere surplusage, a
theory of scienter that is insufficient to support the convic-
tion"); United States v. Sasser, 974 F.2d 1544, 1553 (10th Cir.
1992) (holding "that when sufficient evidence of a defen-
dant’s guilt exists, the tendering of a ‘willful blindness’
instruction is harmless beyond a reasonable doubt even when
the government does not introduce evidence to support such
a theory").

   In this case, the evidence overwhelmingly supports the con-
clusion that Flood had actual knowledge of, and participated
                    UNITED STATES v. LIGHTY                  81
in, the kidnapping that resulted in Hayes’ murder. Marshall
saw Flood in his vehicle immediately before she called him
at 8:12 p.m. Flood’s car was used in the kidnapping and mur-
der of Hayes, which occurred in the hour following that call.
During the time frame of the kidnapping and murder, Flood
used his cell phone to contact his girlfriend (Marshall), and
his cell phone was used by Wilson to contact Wilson’s girl-
friend (Phauls), who was instructed to drive to the 1900 block
of Iverson Street in Hillcrest Heights, which was approxi-
mately 1.7 miles from the murder scene, to pick up Lighty,
Flood, and Wilson. Phauls drove to that location, accompa-
nied by her girlfriend (Coles), who sat in the front passenger
seat. Phauls and Coles observed Lighty, Flood, and Wilson
walking away from a single-family home with a garage. The
men entered the back seat of her car. Lighty held a pair of
Nike shoes and had blood on his T-shirt. Lighty, Flood, and
Wilson were heard talking all at once discussing that they had
done something bad to someone. At Wilson’s direction,
Phauls drove to Keating Street, where the three men got out
and checked the street for blood.

   Sometime in February 2002, about a month after the mur-
der, Flood retrieved the Lincoln Continental from the house
on Iverson Street. Flood drove the Lincoln Continental to
North Carolina and gave it to his parents. In February 2003,
law enforcement officers located the car in North Carolina, at
the home of an innocent buyer. Forensic technicians exam-
ined the Lincoln Continental for evidence. DNA testing deter-
mined that the only blood recovered from the car, a blood spot
found on the rear passenger side floor rug, came from Hayes.
Fibers from the passenger compartment and the trunk carpet
matched those found on Hayes’ clothing.

   In view of this overwhelming evidence of Flood’s actual
knowledge of, and participation in, the Hayes kidnapping and
murder, the error in giving the willful blindness instruction is
harmless. We have no doubt that the jury ignored the willful
blindness instruction for the simple reason that there was no
82                      UNITED STATES v. LIGHTY
evidence that Flood took deliberate acts to avoid learning
about the kidnapping and murder; thus, there simply is no
way that the jury rested its guilty verdicts on deliberate igno-
rance. Put another way, the jury either believed the govern-
ment’s view of the evidence (Flood was an active participant)
or Flood’s view of the evidence (he was not present) in decid-
ing Flood’s guilt or innocence. Here, the jury understandably
accepted the government’s view of the evidence.49

                                      C

   A district court’s refusal to give a party’s requested jury
instruction is reviewed for an abuse of discretion. Passaro,
577 F.3d at 221. Flood argues that the district court erred
when it did not instruct the jury on the definition of "reason-
able doubt" after his counsel requested that it do so.

   In this circuit, "although the district court may define rea-
sonable doubt to a jury . . . the district court is not required
to do so." United States v. Walton, 207 F.3d 694, 696-97 (4th
Cir. 2000) (en banc); see also United States v. Williams, 152
F.3d 294, 298 (4th Cir. 1998) ("The trial court is not required
to define reasonable doubt as a matter of course so long as the
jury is instructed that a defendant’s guilt must be proven
beyond a reasonable doubt."). Moreover, even if the jury
requests a reasonable-doubt instruction, "the final decision of
whether to acquiesce to a jury’s request and define reasonable
doubt" is left to the district court’s discretion. Walton, 207
F.3d at 699. Our reluctance to require instructions defining
reasonable doubt stems from our belief that "attempting to
explain the words ‘beyond a reasonable doubt’ is more dan-
gerous than leaving a jury to wrestle with only the words
themselves." Id. at 698.
   49
      Flood also argues that the district court’s willful blindness instruction
did not accurately state the controlling legal standard for willful blindness.
We reject this argument on the basis that the district court’s willful blind-
ness instruction is materially indistinguishable from the instruction upheld
in Mancuso. 42 F.3d at 846.
                     UNITED STATES v. LIGHTY                      83
   Here, the district court followed our settled precedent when
it declined counsel for Flood’s invitation to define reasonable
doubt for the jury. Obviously, we are bound by this settled
precedent. See Scotts Co. v. United Indus. Corp., 315 F.3d
264, 272 n.2 (4th Cir. 2002) (noting that a panel of this court
cannot explicitly or implicitly overrule circuit precedent
established by a prior panel; only the United States Supreme
Court or the en banc court may do so).

                                 D

  Flood also challenges the consecutive terms of imprison-
ment imposed for his § 924(c) convictions on Counts Four
and Five, raising arguments similar to that raised by Lighty.
For the reasons set forth in Part IIK of this opinion, we reject
Flood’s similar challenge to the sentences imposed on Counts
Four and Five.50

                                 IV

  The judgments of the district court are

                                                       AFFIRMED




  50
   Flood also challenges the ten-year consecutive sentence imposed on
Count Two. We have reviewed this challenge and find it to be without
merit.